Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

DATED AS OF JUNE 19, 2014

 

AMONG

 

ENVESTNET, INC.,

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

AND

 

BANK OF MONTREAL,

AS ADMINISTRATIVE AGENT

 

 

 

BMO CAPITAL MARKETS, AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER

 

ASSOCIATED BANK, N.A AND
FIFTH THIRD BANK,
AS CO-SYNDICATION AGENTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

DEFINITIONS; INTERPRETATION

 

1

 

 

 

 

 

Section 1.1.

 

Definitions

 

1

Section 1.2.

 

Interpretation

 

23

Section 1.3.

 

Change in Accounting Principles

 

23

Section 1.4.

 

Times of Day

 

24

 

 

 

 

 

SECTION 2.

 

THE FACILITIES

 

24

 

 

 

 

 

Section 2.1.

 

The Commitments

 

24

Section 2.2.

 

Letters of Credit

 

24

Section 2.3.

 

Applicable Interest Rates

 

28

Section 2.4.

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

 

28

Section 2.5.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

 

28

Section 2.6.

 

Maturity of Loans

 

30

Section 2.7.

 

Prepayments

 

31

Section 2.8.

 

Default Rate

 

31

Section 2.9.

 

Evidence of Indebtedness

 

32

Section 2.10.

 

Commitment Terminations

 

33

Section 2.11.

 

Replacement of Lenders

 

33

Section 2.12.

 

Defaulting Lenders

 

34

Section 2.13.

 

Cash Collateral for Fronting Exposure

 

36

Section 2.14.

 

Increase in Revolving Credit Commitments

 

37

 

 

 

 

 

SECTION 3.

 

FEES

 

38

 

 

 

 

 

Section 3.1.

 

Fees

 

38

 

 

 

 

 

SECTION 4.

 

TAXES; CHANGE IN CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY

 

39

 

 

 

 

 

Section 4.1.

 

Taxes

 

39

Section 4.2.

 

Change of Law

 

42

Section 4.3.

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

 

43

Section 4.4.

 

Increased Costs

 

43

Section 4.5.

 

Funding Indemnity

 

45

Section 4.6.

 

Discretion of Lender as to Manner of Funding

 

45

Section 4.7.

 

Lending Offices; Mitigation Obligations

 

45

 

 

 

 

 

SECTION 5.

 

PLACE AND APPLICATION OF PAYMENTS

 

46

 

 

 

 

 

Section 5.1.

 

Place and Application of Payments

 

46

 

i

--------------------------------------------------------------------------------


 

Section 5.2.

 

Non-Business Days

 

46

Section 5.3.

 

Payments Set Aside

 

47

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES

 

47

 

 

 

 

 

Section 6.1.

 

Organization and Qualification

 

47

Section 6.2.

 

Subsidiaries

 

47

Section 6.3.

 

Authority and Validity of Obligations

 

48

Section 6.4.

 

Use of Proceeds; Margin Stock

 

48

Section 6.5.

 

Financial Reports

 

48

Section 6.6.

 

No Material Adverse Change

 

49

Section 6.7.

 

Full Disclosure

 

49

Section 6.8.

 

Trademarks, Franchises, and Licenses

 

49

Section 6.9.

 

Governmental Authority and Licensing

 

49

Section 6.10.

 

Good Title

 

49

Section 6.11.

 

Litigation and Other Controversies

 

49

Section 6.12.

 

Taxes

 

50

Section 6.13.

 

Approvals

 

50

Section 6.14.

 

Affiliate Transactions

 

50

Section 6.15.

 

Investment Company

 

50

Section 6.16.

 

ERISA

 

50

Section 6.17.

 

Compliance with Laws

 

50

Section 6.18.

 

OFAC

 

51

Section 6.19.

 

Labor Matters

 

51

Section 6.20.

 

Other Agreements

 

52

Section 6.21.

 

Solvency

 

52

Section 6.22.

 

No Default

 

52

Section 6.23.

 

No Broker Fees

 

52

 

 

 

 

 

SECTION 7.

 

CONDITIONS PRECEDENT

 

52

 

 

 

 

 

Section 7.1.

 

All Credit Events

 

52

Section 7.2.

 

Initial Credit Event

 

53

 

 

 

 

 

SECTION 8.

 

COVENANTS

 

54

 

 

 

 

 

Section 8.1.

 

Maintenance of Business

 

55

Section 8.2.

 

Maintenance of Properties

 

55

Section 8.3.

 

Taxes and Assessments

 

55

Section 8.4.

 

Insurance

 

55

Section 8.5.

 

Financial Reports

 

55

Section 8.6.

 

Inspection

 

57

Section 8.7.

 

Borrowings and Guaranties

 

58

Section 8.8.

 

Liens

 

60

Section 8.9.

 

Investments, Acquisitions, Loans and Advances

 

62

Section 8.10.

 

Mergers, Consolidations and Sales

 

63

Section 8.11.

 

Maintenance of Subsidiaries

 

65

Section 8.12.

 

Dividends and Certain Other Restricted Payments

 

65

 

ii

--------------------------------------------------------------------------------


 

Section 8.13.

 

ERISA

 

65

Section 8.14.

 

Compliance with Laws

 

66

Section 8.15.

 

Compliance with OFAC Sanctions Programs

 

67

Section 8.16.

 

Burdensome Contracts With Affiliates

 

67

Section 8.17.

 

No Changes in Fiscal Year

 

67

Section 8.18.

 

Formation of Subsidiaries

 

67

Section 8.19.

 

Change in the Nature of Business

 

68

Section 8.20.

 

Use of Proceeds

 

68

Section 8.21.

 

No Restrictions

 

68

Section 8.22.

 

Subordinated Debt

 

68

Section 8.23.

 

Financial Covenants

 

68

Section 8.24.

 

Post-Closing Matters

 

69

 

 

 

 

 

SECTION 9.

 

EVENTS OF DEFAULT AND REMEDIES

 

69

 

 

 

 

 

Section 9.1.

 

Events of Default

 

69

Section 9.2.

 

Non-Bankruptcy Defaults

 

71

Section 9.3.

 

Bankruptcy Defaults

 

72

Section 9.4.

 

Collateral for Undrawn Letters of Credit

 

72

Section 9.5.

 

Post-Default Collections

 

73

 

 

 

 

 

SECTION 10.

 

THE ADMINISTRATIVE AGENT

 

74

 

 

 

 

 

Section 10.1.

 

Appointment and Authority

 

74

Section 10.2.

 

Rights as a Lender

 

74

Section 10.3.

 

Action by Administrative Agent; Exculpatory Provisions

 

74

Section 10.4.

 

Reliance by Administrative Agent

 

76

Section 10.5.

 

Delegation of Duties

 

76

Section 10.6.

 

Resignation of Administrative Agent

 

76

Section 10.7.

 

Non-Reliance on Administrative Agent and Other Lenders

 

77

Section 10.8.

 

L/C Issuer

 

77

Section 10.9.

 

Hedging Liability and Bank Product Obligations

 

78

Section 10.10.

 

Designation of Additional Agents

 

78

Section 10.11.

 

Authorization to Release Guaranties

 

78

Section 10.12.

 

Authorization of Administrative Agent to File Proofs of Claim

 

78

 

 

 

 

 

SECTION 11.

 

THE GUARANTEES

 

79

 

 

 

 

 

Section 11.1.

 

The Guarantees

 

79

Section 11.2.

 

Guarantee Unconditional

 

80

Section 11.3.

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

 

81

Section 11.4.

 

Subrogation

 

81

Section 11.5.

 

Subordination

 

81

Section 11.6.

 

Waivers

 

82

Section 11.7.

 

Limit on Recovery

 

82

 

iii

--------------------------------------------------------------------------------


 

Section 11.8.

 

Stay of Acceleration

 

82

Section 11.9.

 

Benefit to Guarantors

 

82

Section 11.10.

 

Keepwell

 

82

 

 

 

 

 

SECTION 12.

 

MISCELLANEOUS

 

83

 

 

 

 

 

Section 12.1.

 

Notices

 

83

Section 12.2.

 

Successors and Assigns

 

84

Section 12.3.

 

Amendments

 

88

Section 12.4.

 

Costs and Expenses; Indemnification

 

90

Section 12.5.

 

No Waiver, Cumulative Remedies

 

92

Section 12.6.

 

Right of Setoff

 

92

Section 12.7.

 

Sharing of Payments by Lenders

 

93

Section 12.8.

 

Survival of Representations

 

93

Section 12.9.

 

Survival of Indemnities

 

94

Section 12.10.

 

Counterparts; Integration; Effectiveness

 

94

Section 12.11.

 

Headings

 

94

Section 12.12.

 

Severability of Provisions

 

94

Section 12.13.

 

Construction

 

95

Section 12.14.

 

Excess Interest

 

95

Section 12.15.

 

Lender’s and L/C Issuer’s Obligations Several

 

95

Section 12.16.

 

No Advisory or Fiduciary Responsibility

 

96

Section 12.17.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

96

Section 12.18.

 

Waiver of Jury Trial

 

97

Section 12.19.

 

USA Patriot Act

 

97

Section 12.20.

 

Confidentiality

 

97

 

 

 

 

 

Signature Page

 

 

 

S-1

 

EXHIBIT A

—

Notice of Payment Request

EXHIBIT B

—

Notice of Borrowing

EXHIBIT C

—

Notice of Continuation/Conversion

EXHIBIT D

—

Promissory Note

EXHIBIT E

—

Compliance Certificate

EXHIBIT F

—

Additional Guarantor Supplement

EXHIBIT G

—

Assignment and Assumption

EXHIBIT H-1

—

Form of U.S. Tax Compliance Certificate

EXHIBIT H-2

—

Form of U.S. Tax Compliance Certificate

EXHIBIT H-3

—

Form of U.S. Tax Compliance Certificate

EXHIBIT H-4

—

Form of U.S. Tax Compliance Certificate

EXHIBIT I

—

Increase Request

SCHEDULE 2.1

—

Commitments

SCHEDULE 6.2

—

Subsidiaries

SCHEDULE 8.7

—

Permitted Indebtedness

SCHEDULE 8.9

—

Permitted Investments

SCHEDULE 8.21

—

Permitted Restrictions

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement is entered into as of June 19, 2014 by and among
ENVESTNET, INC., a Delaware corporation (the “Borrower”), the direct and
indirect Subsidiaries of the Borrower from time to time party to this Agreement,
as Guarantors, the several financial institutions from time to time party to
this Agreement, as Lenders, and BANK OF MONTREAL, a Canadian chartered bank
acting through its Chicago branch, as Administrative Agent as provided herein.

 

PRELIMINARY STATEMENT

 

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                                             DEFINITIONS;
INTERPRETATION.

 

Section 1.1.                                           Definitions.  The
following terms when used herein shall have the following meanings:

 

“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or another Loan Party is the surviving entity.

 

“Adjusted EBITDA” means, with reference to any period, Net Income for such
period plus all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense (including imputed interest expense on
contingent consideration) for such period, (b) federal, state and local income
taxes for such period and (c) depreciation of fixed assets and amortization of
intangible assets for such period, plus an amount calculated by the Borrower
equal to (i) non-cash compensation expense, or other non-cash expenses or
charges, arising from the sale of stock, the granting of stock options, the
granting of stock appreciation rights and similar arrangements during such
period (minus the amount of any such expenses or charges when paid in cash to
the extent not deducted in the computation of Net Income), plus (ii) fees, costs
and expenses actually incurred in connection with (A) Permitted Acquisitions
(and Acquisitions consummated prior to the date hereof), (B) financing activity
(including the

 

--------------------------------------------------------------------------------


 

issuance of Indebtedness and equity permitted hereunder), and (C) the formation
and structuring of ERS, in each case during such period, plus (iii) charges
arising out of restructuring, consolidation, severance or discontinuance of any
portion of operations, employees and/or management of any Person during such
period, plus (iv) non-recurring costs and expenses relating to litigation,
contract settlement charges, bad-debt charge-offs during such period, plus
(v) non-cash losses on investments (minus non-cash gains on investments) during
such period, plus (vi) non-cash losses resulting from adjustments to contingent
consideration (minus non-cash gains resulting from adjustments to contingent
considerations) during such period, plus (vii) pre-tax losses attributable to
non-controlling interest during such period, plus (viii) deferred revenue fair
value adjustment during such period, plus (ix) re-audit related expenses during
such period related to circumstances that existed prior to the Closing Date.

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR

=

LIBOR

 

 

1 - Eurodollar Reserve Percentage

 

“Administrative Agent” means Bank of Montreal, in its capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 10.6.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, L/C
Participation Fees, and the commitment fees payable under Section 3.1(a), until
the first Pricing Date, the rates per annum shown opposite Level I below, and
thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

 

LEVEL

 

TOTAL LEVERAGE
RATIO FOR SUCH
PRICING DATE

 

APPLICABLE MARGIN
FOR BASE RATE LOANS
AND REIMBURSEMENT
OBLIGATIONS SHALL BE:

 

APPLICABLE MARGIN FOR
EURODOLLAR LOANS
AND L/C PARTICIPATION
FEES SHALL BE:

 

APPLICABLE MARGIN
FOR COMMITMENT FEE
SHALL BE:

 

 

 

 

 

 

 

 

 

 

 

I

 

Less than or equal to 1.00 to 1.00

 

0.25

%

1.25

%

0.25

%

 

 

 

 

 

 

 

 

 

 

II

 

Less than or equal to 1.50 to 1.00 but greater than 1.00 to 1.00

 

0.50

%

1.50

%

0.25

%

 

2

--------------------------------------------------------------------------------


 

LEVEL

 

TOTAL LEVERAGE
RATIO FOR SUCH
PRICING DATE

 

APPLICABLE MARGIN
FOR BASE RATE LOANS
AND REIMBURSEMENT
OBLIGATIONS SHALL BE:

 

APPLICABLE MARGIN FOR
EURODOLLAR LOANS
AND L/C PARTICIPATION
FEES SHALL BE:

 

APPLICABLE MARGIN
FOR COMMITMENT FEE
SHALL BE:

 

 

 

 

 

 

 

 

 

 

 

III

 

Greater than 1.50 to 1.00

 

0.75

%

1.75

%

0.25

%

 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after September 30, 2014, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5.  The Applicable
Margin shall be established based on the Total Leverage Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date.  If the
Borrower has not delivered its financial statements by the date such financial
statements (and, in the case of the year-end financial statements, audit report)
are required to be delivered under Section 8.5, until such financial statements
and (if applicable) audit report are delivered, the Applicable Margin shall be
the highest Applicable Margin (i.e., Level III shall apply).  If the Borrower
subsequently delivers such financial statements before the next Pricing Date,
the Applicable Margin shall be determined on the date of delivery of such
financial statements and remain in effect until the next Pricing Date.  In all
other circumstances, the Applicable Margin shall be in effect from the Pricing
Date that occurs immediately after the end of the fiscal quarter covered by such
financial statements until the next Pricing Date.  Each determination of the
Applicable Margin made by the Administrative Agent in accordance with the
foregoing shall be conclusive and binding on the Borrower and the Lenders if
reasonably determined.

 

“Application” is defined in Section 2.2(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.2(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 or on any update of any such
list provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Administrative Agent.

 

“Bank Product Obligations” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or

 

3

--------------------------------------------------------------------------------


 

acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Bank Products.

 

“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by any Lender or any of its Affiliates:  (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, and (c) depository,
cash management, and treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of: 
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by the Administrative Agent for sale to the Administrative
Agent at face value of Federal funds in the secondary market in an amount equal
or comparable to the principal amount for which such rate is being determined,
plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such day plus 1.00%.  As
used herein, the term “LIBOR Quoted Rate” means, for any day, the rate per annum
equal to the quotient of (i) the rate per annum (rounded upwards, if necessary,
to the next higher one hundred-thousandth of a percentage point) for deposits in
U.S. Dollars for a one-month interest period which appears on the LIBOR01
Page as of 11:00 a.m. (London, England time) on such day (or, if such day is not
a Business Day, on the immediately preceding Business Day) divided by (ii) one
(1) minus the Eurodollar Reserve Percentage.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.3(a).

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period.  Borrowings of Loans are made and maintained ratably from each
of the Lenders under the Facility according to their Percentages.  A Borrowing
is “advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one type of Loans to the other, all as determined pursuant to
Section 2.5.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates

 

4

--------------------------------------------------------------------------------


 

to the advance or continuation of, or conversion into, or payment of a
Eurodollar Loan, on which banks are dealing in U.S. Dollar deposits in the
interbank eurodollar market in London, England.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee; provided that the
adoption or issuance of any accounting standards after the Closing Date will not
cause any lease that was not or would not have been a Capital Lease prior to
such adoption or issuance to be deemed a Capital Lease.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof,
(b) marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
maturing within one (1) year from the date of creation thereof and, at the time
of acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one (1) year from the date of acquisition
thereof issued by any bank organized under the laws of the United States or any
state thereof or the District of Columbia having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000, (e) deposit
accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is fully insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $250,000,000, having a term of not more
than seven (7) days, with respect to securities satisfying the criteria in
clauses (a) or (d) above, and (g) investments in money market funds that comply
with the criteria set forth in Rule 2a-7 under the Investment Company Act of
1940.

 

5

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) (other than any person or group that files a report on
Schedule 13G unless and until such person or group is required to file a report
on Schedule 13D) at any time of beneficial ownership of 25% or more of the
outstanding capital stock or other equity interests of the Borrower on a
fully-diluted basis, other than acquisitions of such interests by the current
directors, officers and employees of the Borrower, (b) the failure of
individuals who are members of the board of directors (or similar governing
body) of the Borrower on the Closing Date (together with any new or replacement
directors whose nomination for election was approved by a majority of the
directors who were either directors on the Closing Date or previously so
approved) to constitute a majority of the board of directors (or similar
governing body) of the Borrower, or (c) any “Change of Control” (or words of
like import), as defined in any agreement or indenture relating to any issue of
Material Indebtedness of any Loan Party or any Subsidiary of a Loan Party, shall
occur.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral Account” is defined in Section 9.4.

 

“Commitments” means, as to any Lender, the obligation of such Lender to make
Loans and to participate in Letters of Credit issued for the account of the
Borrower hereunder in an aggregate principal or face amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.1 attached hereto and made a part hereof, as the same may be reduced
or modified at any time or from time to time pursuant to the terms hereof
(including, without imitation, Section 2.14 hereof).  The Borrower and the
Lenders acknowledge and agree that the Commitments of the Lenders aggregate
$70,000,000 on the Closing Date.

 

6

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Loans and such Lender’s participation in
L/C Obligations at such time.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
any event or condition the occurrence of which would, with the passage of time
or the giving of notice, or both, constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified

 

7

--------------------------------------------------------------------------------


 

in such writing or public statement) cannot be satisfied), (c) has failed,
within three (3) Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, at any time after the Closing Date (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.12(b)) upon delivery of
written notice of such determination to the Borrower, the L/C Issuer and each
Lender.

 

“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than (a) the sale or lease of inventory in the ordinary course
of business, and (b) the sale, transfer, lease or other disposition of Property
of a Loan Party to another Loan Party in the ordinary course of its business.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.2(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.2(b)(iii)).

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any other Loan Party or any business reasonably
related thereto.

 

“Envestnet India” means Envestnet Asset Management India Private Limited.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection

 

8

--------------------------------------------------------------------------------


 

with an actual or alleged violation of, any Environmental Law, (b) in connection
with any Hazardous Material, (c) from any abatement, removal, remedial,
investigative, corrective or response action in connection with a Hazardous
Material, Environmental Law or order of a governmental authority or (d) from any
actual or alleged damage, injury, threat or harm to health, safety, natural
resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management, protection or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
investigation, remediation or handling of, or exposure to, any Hazardous
Material or (e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
costs of compliance, penalties or indemnities), of any Loan Party or any
Subsidiary of a Loan Party directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other legally enforceable consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“ERS” means Envestnet Retirement Solutions, LLC, a Delaware limited liability
company.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.3(b).

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

“Event of Default” means any event or condition identified as such in
Section 9.1.

 

9

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means (a) any Domestic Subsidiary of the Borrower that is
a regulated entity subject to net worth or net capital restrictions or similar
capital and surplus restrictions, (b) any Foreign Subsidiary and (c) subject to
Section 8.18 hereof, ERS.

 

“Excluded Subsidiary Limit” means, at any time, an amount equal to the sum of
(i) $25,000,000, plus (ii) (x) 6.25% times the amount in clause (i) times
(y) the number of completed fiscal quarters of the Borrower that have occurred
since the Closing Date on or prior to such time.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) Taxes attributable to such Recipient’s
failure to comply with Section 4.1(g), and (c) any U.S. federal withholding
Taxes imposed under FATCA.

 

“Facility” means the credit facility for making Loans and issuing Letters of
Credit described in Sections 2.1 and 2.2.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate.

 

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

 

10

--------------------------------------------------------------------------------


 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means each Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Percentage of the outstanding L/C Obligations with respect
to Letters of Credit issued by such L/C Issuer other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

11

--------------------------------------------------------------------------------


 

“Guarantors” means and includes each Subsidiary of the Borrower other than the
Excluded Subsidiaries, and Borrower, in its capacity as a guarantor of the
Obligations of another Loan Party.

 

“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 11, and any other guaranty agreement executed and
delivered in order to guarantee the Obligations or any part thereof in form and
substance reasonably acceptable to the Administrative Agent.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous, toxic, or a pollutant and includes, without limitation,
(a)  asbestos, polychlorinated biphenyls and petroleum (including crude oil or
any fraction thereof) and (b) any material classified or regulated as
“hazardous,” “toxic,” or a “pollutant” or words of like import pursuant to an
Environmental Law.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedging Agreement.

 

“Hedging Liability” means the liability of any Loan Party to any of the Lenders,
or any Affiliates of such Lenders in respect of any Hedging Agreement of the
type permitted under Section 8.7(c) as such Loan Party may from time to time
enter into with any one or more of the Lenders party to this Agreement or their
Affiliates, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor); provided, however, that, with
respect to any Guarantor, Hedging Liability Guaranteed by such Guarantor shall
exclude all Excluded Swap Obligations.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

 

12

--------------------------------------------------------------------------------


 

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (other than (i) trade
accounts payable arising in the ordinary course of business which are not more
than ninety (90) days past due and (ii) earn-outs and other contingent
consideration in connection with Acquisitions), (c) all indebtedness secured by
any Lien upon Property of such Person, whether or not such Person has assumed or
become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money, (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any equity interest in such Person or any other
Person or any warrant, right or option to acquire such equity interest, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends, (g) all
net obligations (determined as of any time based on the termination value
thereof) of such Person under any interest rate, foreign currency, and/or
commodity swap, exchange, cap, collar, floor, forward, future or option
agreement, or any other similar interest rate, currency or commodity hedging
arrangement; and (h) all Guarantees of such Person in respect of any of the
foregoing.  For all purposes hereof, the Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person.

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Interest Coverage Ratio” means, at any time the same is to be determined, the
ratio of (a) Adjusted EBITDA for the twelve consecutive months of the Borrower
then most recently completed to (b) cash Interest Expense for the same twelve
consecutive months of the Borrower then ended.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than
three (3) three months, on each day occurring every three (3) months after the
commencement of such Interest Period, and (b) with respect to any Base Rate
Loan, the last day of every calendar quarter and on the maturity date.

 

13

--------------------------------------------------------------------------------


 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending
one (1), two (2), three (3), or six (6) months thereafter, provided, however,
that:

 

(i)            no Interest Period shall extend beyond the final maturity date of
the relevant Loans;

 

(ii)           whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

 

(iii)          for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

 

“IRS” means the United States Internal Revenue Service.

 

“L/C Issuer” means BMO Harris Bank N.A., in its capacity as the issuer of
Letters of Credit hereunder, or such other Lender in such capacity requested by
the Borrower (with such Lender’s consent) and approved by the Administrative
Agent in its sole discretion, in each case together with its successors in such
capacity as provided in Section 2.2(h).

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Participation Fee” is defined in Section 3.1(b).

 

“L/C Sublimit” means $5,000,000, as reduced or otherwise amended pursuant to the
terms hereof.

 

“Legal Requirement” means any treaty, convention, statute, law, common law,
rule, regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree or other requirement of any governmental
authority, whether federal, state, or local.

 

“Lenders” means and includes BMO Harris Bank N.A. and the other Persons listed
on Schedule 2.1 and any other Person that shall have become party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.

 

14

--------------------------------------------------------------------------------


 

“Lending Office” is defined in Section 4.7.

 

“Letter of Credit” is defined in Section 2.2(a).

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.

 

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market).

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Loan” is defined in Section 2.1 and, as so defined, includes a Base Rate Loan
or a Eurodollar Loan, each of which is a “type” of Loan hereunder.

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Guaranty Agreements, and each other instrument or document to be delivered
hereunder or thereunder or otherwise in connection therewith.

 

“Loan Party” means the Borrower and each of the Guarantors.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or financial condition
of the Loan Parties and their Subsidiaries taken as a whole, (b) a material
impairment of the ability of any Loan Party to perform its material obligations
under any Loan Document or (c) a material adverse effect upon

 

15

--------------------------------------------------------------------------------


 

the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document or the rights and remedies of the Administrative Agent and
the Lenders thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Loan Parties and its Subsidiaries in an aggregate principal
amount exceeding $5,000,000.  For purposes of determining Material Indebtedness,
the “obligations” of any Loan Party or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Loan Party or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the applicable L/C Issuer in their
sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a member of the Controlled Group makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligation to make contributions.

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, (b) the net income (or net loss) of any Person
(other than a Subsidiary) in which the Borrower or any of its Subsidiaries has
an equity interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries during
such period, and (c) the undistributed earnings of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or requirement of law applicable
to such Subsidiary.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 12.3 and (b) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” and “Notes” each is defined in Section 2.9.

 

16

--------------------------------------------------------------------------------


 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any other Loan Party arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.

 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

“OFAC Event” means the event specified in Section 8.15.

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulations or orders adopted by any State within the United
States.

 

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.11).

 

“Participant” has the meaning assigned to such term in clause (d) of
Section 12.2.

 

“Participant Register” has the meaning specified in clause (d) of Section 12.2.

 

“Participating Interest” is defined in Section 2.2(e).

 

“Participating Lender” is defined in Section 2.2(e).

 

17

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“PBS” means Portfolio Brokerage Services, Inc.

 

“PBS Limit” means, at any time, an amount equal to (a) $25,000,000 or (b) such
greater amount as may be approved by the Administrative Agent in the event that
the requirements of PBS change after the Closing Date pursuant to law, rule,
regulation or order or pursuant to the requirements of any clearing corporation
or broker.

 

“Percentage” means, for each Lender, the percentage of the total Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated or expired, the percentage of the total Credit Exposure then
outstanding held by such Lender.

 

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

 

(a)         the Acquired Business is in an Eligible Line of Business;

 

(b)         the Acquisition shall not be a Hostile Acquisition;

 

(c)          the financial statements of the Acquired Business shall have been
audited by a recognized accounting firm or such financial statements shall have
undergone review of a scope satisfactory to the Administrative Agent; provided
that if the Total Consideration for the Acquired Business does not exceed
$50,000,000, such financial statements shall not required unless such financial
statements are available to the Borrower;

 

(d)         the Total Consideration for the Acquired Business shall not exceed
$75,000,000, unless the Required Lenders have consented to such greater
consideration;

 

(e)          the Borrower shall have notified the Administrative Agent and
Lenders not less than thirty (30) days prior to any such Acquisition and
furnished to the Administrative Agent and Lenders at such time reasonable
details as to such Acquisition (including sources and uses of funds therefor),
and three (3)-year historical financial information (to the extent the same is
available) and three (3)-year pro forma financial forecasts of the Acquired
Business on a stand alone basis as well as of the Borrower on a consolidated
basis after giving effect to the Acquisition and covenant compliance
calculations demonstrating satisfaction of the condition described in
clause (h) below;

 

(f)         if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrower shall have complied with the
requirements of Section 8.18 in connection therewith;

 

18

--------------------------------------------------------------------------------


 

(g)          if such Acquisition is a merger or consolidation, the Borrower or
another Subsidiary shall be the surviving Person and no Change in Control shall
have been effected thereby; and

 

(h)         as of the date that the definitive acquisition agreement for such
Acquisition is entered into by the Borrower or the applicable Subsidiary, after
giving pro forma effect to such Acquisition and any Credit Event in connection
therewith (looking back twelve completed months as if the Acquisition occurred
on the first day of such period and after giving effect to the payment of the
purchase price for the Acquired Business), (i) no Default shall exist, including
with respect to the financial covenants contained in Section 8.23, and (ii) the
Borrower shall be in compliance with the Total Leverage Ratio set forth in
Section 8.23(b) by more than 0.25 to 1.0.

 

“Permitted Intercompany Transfers” means collectively (i) loans, advances and
investments made by the Loan Parties to the Excluded Subsidiaries to finance
expenditures in the ordinary course of business, (ii) sales, transfers, leases
and other dispositions of assets by the Loan Parties to the Excluded
Subsidiaries to the extent that a portion of the total consideration for such
assets is non-cash and (iii) sales, transfers, leases and other dispositions of
assets by the Loan Parties to the Excluded Subsidiaries to the extent that a
portion of the total consideration for such assets is cash; provided, the
aggregate amount of clauses (i) and (ii) above shall not, at any time the same
is to be determined, exceed the Excluded Subsidiary Limit for the four fiscal
quarters ending immediately prior to such date of determination.

 

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (excluding a Multiemployer Plan)
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code that is maintained, or within the preceding five years,
has been maintained by a member of the Controlled Group for employees of a
member of the Controlled Group.

 

“Platform” is defined in Section 12.1.

 

“Premises” means the real property owned or leased by any Loan Party or any
Subsidiary of a Loan Party.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible

 

19

--------------------------------------------------------------------------------


 

contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.

 

“Reimbursement Obligation” is defined in Section 2.2(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  To the
extent provided in the last paragraph of Section 12.3, the Total Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

 

“Responsible Officer” of any person means any executive officer or Financial
Officer of such Person and any other officer, general partner or managing member
or similar official thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement whose signature and
incumbency shall have been certified to the Administrative Agent on or after the
Closing Date pursuant to an incumbency certificate of the type contemplated by
Section 7.2.

 

“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.

 

“Senior Funded Debt” means, at any time the same is to be determined, Total
Funded Debt at such time minus the principal balance of Subordinated Debt of the
Borrower then outstanding.

 

“Senior Leverage Ratio” means, as of as of any date the same is determined, the
ratio of Senior Funded Debt of the Borrower and its Subsidiaries as of such date
of determination to Adjusted EBITDA of the Borrower and its Subsidiaries for the
period of twelve months ending immediately prior to such date of determination.

 

20

--------------------------------------------------------------------------------


 

“Significant Subsidiary” means, at any time the same is determined, any
Subsidiary of the Borrower (i) constituting five percent (5%) or more of total
assets of the Borrower and its Subsidiaries on a consolidated basis or
(ii) whose Adjusted EBITDA for the twelve months then ended constitutes five
percent (5%) or more of Adjusted EBITDA of the Borrower and its Subsidiaries on
a consolidated basis for such twelve month period.

 

“Subordinated Debt” means Indebtedness which is subordinated in right of payment
to the prior payment of the Obligations pursuant to subordination provisions
approved in writing by the Administrative Agent and is otherwise pursuant to
documentation that is, which is in an amount that is, and which contains
interest rates, payment terms, maturities, amortization schedules, covenants,
defaults, remedies and other material terms that are in form and substance, in
each case reasonably satisfactory to the Administrative Agent.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means June 19, 2017, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 2.10, 9.2 or 9.3.

 

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid or payable in connection with any
Acquisition, whether paid at or prior to or after the closing thereof,
(b) indebtedness payable to the seller in connection with such Acquisition,
including all “earn-out” and other future payment obligations subject to the
occurrence of any contingency (provided that, in the case of any future payment
subject to a contingency, such shall be considered part of the Total
Consideration to the extent of the reserve, if any, required under GAAP to be
established in respect thereof by any Loan Party or any Subsidiary of a Loan
Party), (c) the fair market value of any equity securities, including any
warrants or options therefor, delivered in connection with any Acquisition
(other than issuances of equity securities to employees of the Acquired
Business), (d) the present value of covenants not to compete entered into in
connection with such Acquisition or other future payments which are required to
be made over a period of time and are not contingent upon any Loan Party or its
Subsidiary meeting financial performance objectives (exclusive of salaries paid
in the ordinary course of business) (discounted at the Base Rate), but only to
the extent not included in

 

21

--------------------------------------------------------------------------------


 

clause (a), (b) or (c) above, and (e) the amount of indebtedness assumed in
connection with such Acquisition.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Credit Exposure of such Lender at such time.

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication, including any duplication with respect to the
Guarantee by a Borrower or Subsidiary of Indebtedness included in clause (a) of
this definition) of (a) all Indebtedness of the Borrower and its Subsidiaries at
such time, and (b) all Indebtedness of any other Person which is directly or
indirectly Guaranteed by the Borrower or any of its Subsidiaries or which the
Borrower or any of its Subsidiaries has agreed (contingently or otherwise) to
purchase or otherwise acquire or in respect of which the Borrower or any of its
Subsidiaries has otherwise assured a creditor against loss, excluding
obligations in respect of one or more Hedging Agreements.

 

“Total Leverage Ratio” means, as of any date the same is determined, the ratio
of Total Funded Debt of the Borrower and its Subsidiaries as of such date of
determination to Adjusted EBITDA of the Borrower and its Subsidiaries for the
period of twelve months ending immediately prior to such date of determination.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (f) of Section 4.1.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

 

22

--------------------------------------------------------------------------------


 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

Section 1.2.                                           Interpretation.  The
foregoing definitions are equally applicable to both the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.  Where the character or amount
of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement.  The Borrower covenants and agrees with the Lenders that
whether or not the Borrower may at any time adopt Accounting Standards
Codification 825 or account for assets and liabilities acquired in an
acquisition on a fair value basis pursuant to Accounting Standards Codification
805, all determinations of compliance with the terms and conditions of this
Agreement shall be made on the basis that the Borrower has not adopted
Accounting Standards Codification 825 or Accounting Standards Codification 805.

 

Section 1.3.                                           Change in Accounting
Principles.  If, after the date of this Agreement, there shall occur any change
in GAAP from those used in the preparation of the financial statements referred
to in Section 6.5 and such change shall result in a change in the method of
calculation of any financial covenant, standard or term found in this Agreement,
either the Borrower or the Required Lenders may by notice to the Lenders and the
Borrower, respectively, require that the Lenders and the Borrower negotiate in
good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Borrower and its
Subsidiaries shall be the same as if such change had not been made.  No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles.  Until any such covenant, standard, or term is amended in
accordance with this Section, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles.  Without limiting the generality of the foregoing, the Borrower
shall neither be deemed to be in compliance with any financial

 

23

--------------------------------------------------------------------------------


 

covenant hereunder nor out of compliance with any financial covenant hereunder
if such state of compliance or noncompliance, as the case may be, would not
exist but for the occurrence of a change in accounting principles after the date
hereof.

 

Section 1.4.                                           Times of Day.  All
references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided.

 

SECTION 2.                                             THE FACILITIES.

 

Section 2.1.                                           The Commitments.  Subject
to the terms and conditions hereof, each Lender, by its acceptance hereof,
severally agrees to make a loan or loans (individually a “Loan” and collectively
for all the Lenders the “Loans”) in U.S. Dollars to the Borrower from time to
time on a revolving basis up to the amount of such Lender’s Commitment, subject
to any reductions thereof pursuant to the terms hereof, before the Termination
Date.  The sum of the aggregate principal amount of Loans and L/C Obligations at
any time outstanding shall not exceed the Commitments in effect at such time. 
Each Borrowing of Loans shall be made ratably by the Lenders in proportion to
their respective Percentages.  As provided in Section 2.5(a), the Borrower may
elect that each Borrowing of Loans be either Base Rate Loans or Eurodollar
Loans.  Loans may be repaid and the principal amount thereof reborrowed before
the Termination Date, subject to the terms and conditions hereof.

 

Section 2.2.                                           Letters of Credit.

 

(a)                                     General Terms.  Subject to the terms and
conditions hereof, as part of the Facility, the L/C Issuer shall issue standby
letters of credit (each a “Letter of Credit”) for the account of the Borrower or
for the account of the Borrower and one or more of its Subsidiaries in an
aggregate undrawn face amount up to the L/C Sublimit.  Each Letter of Credit
shall be issued by the L/C Issuer, but each Lender shall be obligated to
reimburse the L/C Issuer for such Lender’s Percentage of the amount of each
drawing thereunder and, accordingly, Letters of Credit shall constitute usage of
the Commitment of each Lender pro rata in an amount equal to its Percentage of
the L/C Obligations then outstanding.

 

(b)                                      Applications.  At any time before the
Termination Date, the L/C Issuer shall, at the request of the Borrower, issue
one or more Letters of Credit in U.S. Dollars, in a form reasonably satisfactory
to the L/C Issuer, with expiration dates no later than the earlier of 12 months
from the date of issuance (or which are cancelable not later than 12 months from
the date of issuance and each renewal) or thirty (30) days prior to the
Termination Date, in an aggregate face amount as set forth above, upon the
receipt of an application duly executed by the Borrower and, if such Letter of
Credit is for the account of one of its Subsidiaries, such Subsidiary for the
relevant Letter of Credit in the form then customarily prescribed by the
L/C Issuer for the Letter of Credit requested (each an “Application”).  The
Borrower agrees that if on the Termination Date any Letters of Credit remain
outstanding the Borrower shall then deliver to the Administrative Agent, without
notice or demand, Cash Collateral in an amount equal to 105% of the aggregate
amount of each Letter of Credit then outstanding (which shall be held by the
Administrative Agent pursuant to the terms of Section 9.4).  Notwithstanding
anything contained in any Application to the contrary:  (i) the Borrower shall
pay fees in connection with each Letter of Credit as set forth in Section 3.1,
(ii) except as otherwise provided herein or in Sections 2.7, 2.12 or 2.13,
unless an

 

24

--------------------------------------------------------------------------------


 

Event of Default exists, the L/C Issuer will not call for the funding by the
Borrower of any amount under a Letter of Credit before being presented with a
drawing thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the
amount of any drawing under a Letter of Credit on the date such drawing is paid,
except as otherwise provided for in Section 2.5(c), the Borrower’s obligation to
reimburse the L/C Issuer for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is paid at a rate per annum equal to the sum of the Applicable Margin plus the
Base Rate from time to time in effect (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed).  If the
L/C Issuer issues any Letter of Credit with an expiration date that is
automatically extended unless the L/C Issuer gives notice that the expiration
date will not so extend beyond its then scheduled expiration date, unless the
Administrative Agent or the Required Lenders instruct the L/C Issuer otherwise,
the L/C Issuer will give such notice of non-renewal before the time necessary to
prevent such automatic extension if before such required notice date:  (i) the
expiration date of such Letter of Credit if so extended would be after the
Termination Date, (ii) the Commitments have been terminated, or (iii) an Event
of Default exists and either the Administrative Agent or the Required Lenders
(with notice to the Administrative Agent) have given the L/C Issuer instructions
not to so permit the extension of the expiration date of such Letter of Credit. 
The L/C Issuer agrees to issue amendments to the Letter(s) of Credit increasing
the amount, or extending the expiration date, thereof at the request of the
Borrower subject to the conditions of Section 7 and the other terms of this
Section.

 

(c)                                      The Reimbursement Obligations.  Subject
to Section 2.2(b), the obligation of the Borrower to reimburse the L/C Issuer
for all drawings under a Letter of Credit (a “Reimbursement Obligation”) shall
be governed by the Application related to such Letter of Credit, except that
reimbursement shall be made by no later than 12:00 Noon on the date when each
drawing is to be paid if the Borrower has been informed of such drawing by the
L/C Issuer on or before 11:00 a.m. on the date when such drawing is to be paid
or, if notice of such drawing is given to the Borrower after 11:00 a.m. on the
date when such drawing is to be paid, by no later than 12:00 Noon on the
following Business Day, in immediately available funds at the Administrative
Agent’s principal office in Chicago, Illinois, or such other office as the
Administrative Agent may designate in writing to the Borrower (who shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds).  If the Borrower does not make any such reimbursement payment on the
date due and the Participating Lenders fund their participations therein in the
manner set forth in Section 2.2(e) below, then all payments thereafter received
by the Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.2(e) below.

 

(d)                                      Obligations Absolute.  The Borrower’s
obligation to reimburse L/C Obligations shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and the relevant Application under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the L/C Issuer under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever,

 

25

--------------------------------------------------------------------------------


 

whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, or the L/C Issuer shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the L/C Issuer; provided
that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and each other Loan Party to the extent permitted by applicable law)
suffered by the Borrower or any Loan Party that are caused by the L/C Issuer’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the L/C Issuer (as determined by a court of competent
jurisdiction by final and nonappealable judgment), the L/C Issuer shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the L/C Issuer may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(e)                                      The Participating Interests.  Each
Lender (other than the Lender acting as L/C Issuer in issuing the relevant
Letter of Credit), by its acceptance hereof, severally agrees to purchase from
the L/C Issuer, and the L/C Issuer hereby agrees to sell to each such Lender (a
“Participating Lender”), an undivided percentage participating interest (a
“Participating Interest”), to the extent of its Percentage, in each Letter of
Credit issued by, and each Reimbursement Obligation owed to, the L/C Issuer. 
Upon any failure by the Borrower to pay any Reimbursement Obligation at the time
required on the date the related drawing is to be paid, as set forth in
Section 2.2(c) above, or if the L/C Issuer is required at any time to return to
the Borrower or to a trustee, receiver, liquidator, custodian or other Person
any portion of any payment of any Reimbursement Obligation, each Participating
Lender shall, not later than the Business Day it receives a certificate in the
form of Exhibit A hereto from the L/C Issuer (with a copy to the Administrative
Agent) to such effect, if such certificate is received before 1:00 p.m., or not
later than 1:00 p.m. the following Business Day, if such certificate is received
after such time, pay to the Administrative Agent for the account of the
L/C Issuer an amount equal to such Participating Lender’s Percentage of such
unpaid or recaptured Reimbursement Obligation together with interest on such
amount accrued from the date the related payment was made by the L/C Issuer to
the date of such payment by such Participating Lender at a rate per annum equal
to:  (i) from the date the related payment was made by the L/C Issuer to the
date two (2) Business Days after payment by such Participating Lender is due
hereunder, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with

 

26

--------------------------------------------------------------------------------


 

banking industry rules on interbank compensation for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Participating Lender to the date such payment is made by such Participating
Lender, the Base Rate in effect for each such day.  Each such Participating
Lender shall thereafter be entitled to receive its Percentage of each payment
received in respect of the relevant Reimbursement Obligation and of interest
paid thereon, with the L/C Issuer retaining its Percentage thereof as a Lender
hereunder.  The several obligations of the Participating Lenders to the
L/C Issuer under this Section shall be absolute, irrevocable, and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set-off, counterclaim or defense to payment which any Participating Lender may
have or have had against the Borrower, the L/C Issuer, the Administrative Agent,
any Lender or any other Person whatsoever.  Without limiting the generality of
the foregoing, such obligations shall not be affected by any Default or by any
reduction or termination of any Commitment of any Lender, and each payment by a
Participating Lender under this Section shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(f)                                      Indemnification.  The Participating
Lenders shall, to the extent of their respective Percentages, indemnify the
L/C Issuer (to the extent not reimbursed by the Borrower) against any cost,
expense (including reasonable counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such L/C Issuer’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment) that the L/C Issuer may suffer
or incur in connection with any Letter of Credit issued by it.  The obligations
of the Participating Lenders under this subsection (f) and all other parts of
this Section shall survive termination of this Agreement and of all
Applications, Letters of Credit, and all drafts and other documents presented in
connection with drawings thereunder.

 

(g)                                       Manner of Requesting a Letter of
Credit.  The Borrower shall provide at least five (5) Business Days’ advance
written notice to the Administrative Agent of each request for the issuance of a
Letter of Credit, such notice in each case to be accompanied by an Application
for such Letter of Credit properly completed and executed by the Borrower and,
in the case of an extension or amendment or an increase in the amount of a
Letter of Credit, a written request therefor, in a form acceptable to the
Administrative Agent and the L/C Issuer, in each case, together with the fees
called for by this Agreement.  The Administrative Agent shall promptly notify
the L/C Issuer of the Administrative Agent’s receipt of each such notice (and
the L/C Issuer shall be entitled to assume that the conditions precedent to any
such issuance, extension, amendment or increase have been satisfied unless
notified to the contrary by the Administrative Agent or the Required Lenders)
and the L/C Issuer shall promptly notify the Administrative Agent and the
Lenders of the issuance of the Letter of Credit so requested.

 

(h)                                      Replacement of the L/C Issuer.  The
L/C Issuer may be replaced at any time by written agreement among the Borrower,
the Administrative Agent, the replaced L/C Issuer, and the successor
L/C Issuer.  The Administrative Agent shall notify the Lenders of any such
replacement of the L/C Issuer.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced L/C Issuer.  From and after the effective date of any such replacement
(i) the successor L/C Issuer shall have all the rights and obligations of the
L/C Issuer under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “L/C Issuer “ shall be deemed
to refer

 

27

--------------------------------------------------------------------------------


 

to such successor or to any previous L/C Issuer, or to such successor and all
previous L/C Issuers, as the context shall require.  After the replacement of a
L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

Section 2.3.                                           Applicable Interest
Rates.

 

(a)                                     Base Rate Loans.  Each Base Rate Loan
made or maintained by a Lender shall bear interest (computed on the basis of a
year of 365 or 366 days, as the case may be, and the actual days elapsed on the
unpaid principal amount thereof from the date such Loan is advanced, or created
by conversion from a Eurodollar Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect, payable by the Borrower on each
Interest Payment Date and at maturity (whether by acceleration or otherwise).

 

(b)                                      Eurodollar Loans.  Each Eurodollar Loan
made or maintained by a Lender shall bear interest during each Interest Period
it is outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced or continued, or created by conversion from a Base Rate Loan, until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Adjusted LIBOR applicable for such
Interest Period, payable by the Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise).

 

(c)                                      Rate Determinations.  The
Administrative Agent shall determine each interest rate applicable to the Loans
and the Reimbursement Obligations hereunder, and its determination thereof shall
be conclusive and binding except in the case of manifest error.

 

Section 2.4.                                           Minimum Borrowing
Amounts; Maximum Eurodollar Loans.  Each Borrowing of Base Rate Loans advanced
under the Facility shall be in an amount not less than $500,000.  Each Borrowing
of Eurodollar Loans advanced, continued or converted under the Facility shall be
in an amount equal to $1,000,000 or such greater amount which is an integral
multiple of $500,000.  Without the Administrative Agent’s consent, there shall
not be more than six (6) Borrowings of Eurodollar Loans outstanding hereunder at
any one time.

 

Section 2.5.                                           Manner of Borrowing Loans
and Designating Applicable Interest Rates.

 

(a)                                     Notice to the Administrative Agent.  The
Borrower shall give notice to the Administrative Agent by no later than
10:00 a.m.:  (i) at least three (3) Business Days before the date on which the
Borrower requests the Lenders to advance a Borrowing of Eurodollar Loans and
(ii) on the date the Borrower requests the Lenders to advance a Borrowing of
Base Rate Loans.  The Loans included in each Borrowing shall bear interest
initially at the type of rate specified in such notice of a new Borrowing. 
Thereafter, subject to the terms and conditions hereof, the Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Borrowing or, subject to the minimum amount requirement for each outstanding
Borrowing set forth in Section 2.4, a portion thereof, as follows:  (i) if such
Borrowing is of

 

28

--------------------------------------------------------------------------------


 

Eurodollar Loans, the Borrower may continue part or all of such Borrowing as
Eurodollar Loans or convert part or all of such Borrowing into Base Rate Loans;
provided, if such continuation or conversion occurs on a day other than on the
last day of the applicable Interest Period, the Borrower shall be liable for any
amounts under Section 4.5 or (ii) if such Borrowing is of Base Rate Loans, on
any Business Day, the Borrower may convert all or part of such Borrowing into
Eurodollar Loans for an Interest Period or Interest Periods specified by the
Borrower.  The Borrower shall give all such notices requesting the advance,
continuation or conversion of a Borrowing to the Administrative Agent by
telephone, telecopy, or other telecommunication device acceptable to the
Administrative Agent (which notice shall be irrevocable once given and, if by
telephone, shall be promptly confirmed in writing in a manner reasonably
acceptable to the Administrative Agent), substantially in the form attached
hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form reasonably
acceptable to the Administrative Agent.  Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 10:00 a.m. at least three (3) Business Days
before the date of the requested continuation or conversion.  All such notices
concerning the advance, continuation or conversion of a Borrowing shall specify
the date of the requested advance, continuation or conversion of a Borrowing
(which shall be a Business Day), the amount of the requested Borrowing to be
advanced, continued or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto.  Upon notice to the
Borrower by the Administrative Agent or the Required Lenders (or, in the case of
an Event of Default under Section 9.1(j) or 9.1(k) with respect to the Borrower,
without notice), no Borrowing of Eurodollar Loans shall be advanced, continued,
or created by conversion if any Default then exists.  The Borrower agrees that
the Administrative Agent may rely on any such telephonic, telecopy or other
telecommunication notice given by any person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.

 

(b)                                      Notice to the Lenders.  The
Administrative Agent shall give prompt telephonic, telecopy or other
telecommunication notice to each Lender of any notice from the Borrower received
pursuant to Section 2.5(a) above and, if such notice requests the Lenders to
make Eurodollar Loans, the Administrative Agent shall give notice to the
Borrower and each Lender by like means of the interest rate applicable thereto
promptly after the Administrative Agent has made such determination.

 

(c)                                      Borrower’s Failure to Notify.  If the
Borrower fails to give notice pursuant to Section 2.5(a) above of the
continuation or conversion of any outstanding principal amount of a Borrowing of
Eurodollar Loans before the last day of its then current Interest Period within
the period required by Section 2.5(a) and such Borrowing is not prepaid in
accordance with Section 2.7, the Borrower shall be deemed to have elected that
such Borrowing be continued as a Borrowing of Eurodollar Loans having an
Interest Period of one month’s duration.  In the event the Borrower fails to
give notice pursuant to Section 2.5(a) above of a Borrowing equal to the amount
of a Reimbursement Obligation and has not notified the Administrative Agent by

 

29

--------------------------------------------------------------------------------


 

12:00 noon on the day such Reimbursement Obligation becomes due that it intends
to repay such Reimbursement Obligation through funds not borrowed under this
Agreement, the Borrower shall be deemed to have requested a Borrowing of Base
Rate Loans on such day in the amount of the Reimbursement Obligation then due,
which Borrowing shall be applied to pay the Reimbursement Obligation then due.

 

(d)                                      Disbursement of Loans.  Not later than
1:00 p.m. on the date of any requested advance of a new Borrowing, subject to
Section 7, each Lender shall make available its Loan comprising part of such
Borrowing in funds immediately available at the principal office of the
Administrative Agent in Chicago, Illinois (or at such other location as the
Administrative Agent shall designate).  The Administrative Agent shall make the
proceeds of each new Borrowing available to the Borrower at the Administrative
Agent’s principal office in Chicago, Illinois (or at such other location as the
Administrative Agent shall designate), by depositing or wire transferring such
proceeds to the credit of the Borrower’s Designated Disbursement Account or as
the Borrower and the Administrative Agent may otherwise agree.

 

(e)                                      Administrative Agent Reliance on Lender
Funding.  Unless the Administrative Agent shall have been notified by a Lender
prior to (or, in the case of a Borrowing of Base Rate Loans, by 1:00 p.m. on)
the date on which such Lender is scheduled to make payment to the Administrative
Agent of the proceeds of a Loan (which notice shall be effective upon receipt)
that such Lender does not intend to make such payment, the Administrative Agent
may assume that such Lender has made such payment when due and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrower the proceeds of the Loan to be made
by such Lender and, if any Lender has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, pay to the Administrative
Agent the amount made available to the Borrower attributable to such Lender
together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to the Borrower and ending
on (but excluding) the date such Lender pays such amount to the Administrative
Agent at a rate per annum equal to:  (i) from the date the related advance was
made by the Administrative Agent to the date two (2) Business Days after payment
by such Lender is due hereunder, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day.  If such amount is not received from such Lender by the Administrative
Agent immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 4.5 so that the Borrower will have no
liability under such Section with respect to such payment.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

Section 2.6.                                           Maturity of Loans.  Each
Loan, both for principal and interest not sooner paid, shall mature and be due
and payable by the Borrower on the Termination Date.

 

30

--------------------------------------------------------------------------------


 

Section 2.7.                                           Prepayments.

 

(a)                                     Optional.  The Borrower may prepay in
whole or in part any Loan (but, if in part, then:  (i) if such Borrowing is of
Base Rate Loans, in an amount not less than $500,000, (ii) if such Borrowing is
of Eurodollar Loans, in an amount not less than $1,000,000 and (iii) in each
case, in an amount such that the minimum amount required for a Borrowing
pursuant to Section 2.4 remains outstanding) upon prior notice delivered by the
Borrower to the Administrative Agent no later than 10:00 a.m. on the date of
prepayment, such prepayment to be made by the payment of the principal amount to
be prepaid and, in the case of any Eurodollar Loan, accrued interest thereon to
the date fixed for prepayment plus any amounts due the Lenders under
Section 4.5.

 

(b)                                      Mandatory.  (i) The Borrower shall, on
each date the Commitments are reduced pursuant to Section 2.10, prepay the
Loans, and, if necessary, prefund the L/C Obligations by the amount, if any,
necessary to reduce the sum of the aggregate principal amount of Loans and
L/C Obligations then outstanding to the amount to which the Commitments have
been so reduced.

 

(ii)                                       Unless the Borrower otherwise
directs, prepayments of Loans under this Section 2.7(b) shall be applied first
to Borrowings of Base Rate Loans until payment in full thereof with any balance
applied to Borrowings of Eurodollar Loans in the order in which their Interest
Periods expire.  Each prepayment of Loans under this Section 2.7(b) shall be
made by the payment of the principal amount to be prepaid and, in the case of
any Eurodollar Loans, accrued interest thereon to the date of prepayment
together with any amounts due the Lenders under Section 4.5.  Each prefunding of
L/C Obligations shall be made in accordance with Section 9.4.

 

(c)                                      Any amount of Loans paid or prepaid
before the Termination Date may, subject to the terms and conditions of this
Agreement, be borrowed, repaid and borrowed again.

 

Section 2.8.                                           Default Rate. 
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists under Section 9.1(a)(i), 9.1(b) (with respect to an Event of
Default arising under Section 8.23), 9.1(j)  or 9.1(k) or after acceleration,
the Borrower shall pay interest (after as well as before entry of judgment
thereon to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, and letter of credit fees at a rate per annum equal
to:

 

(a)                            for any Base Rate Loan, the sum of 2.0% plus the
Applicable Margin plus the Base Rate from time to time in effect;

 

(b)                            for any Eurodollar Loan, the sum of 2.0% plus the
rate of interest in effect thereon at the time of such Event of Default until
the end of the Interest Period applicable thereto and, thereafter, at a rate per
annum equal to the sum of 2.0% plus the Applicable Margin for Base Rate Loans
plus the Base Rate from time to time in effect;

 

31

--------------------------------------------------------------------------------


 

(c)                             for any Reimbursement Obligation, the sum of
2.0% plus the amounts due under Section 2.2 with respect to such Reimbursement
Obligation; and

 

(d)                            for any Letter of Credit, the sum of 2.0% plus
the L/C Participation Fee due under Section 3.1(b) with respect to such Letter
of Credit;

 

provided, however, that in the absence of acceleration pursuant to Section 9.2
or 9.3, any adjustments pursuant to this Section shall be made at the election
of the Administrative Agent, acting at the request or with the consent of the
Required Lenders, with written notice to the Borrower (which election may be
retroactively effective to the date of such Event of Default).  While any Event
of Default exists or after acceleration, interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.

 

Section 2.9.                                           Evidence of
Indebtedness.  (a) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(b)                                      The Administrative Agent shall also
maintain accounts in which it will record (i) the amount of each Loan made
hereunder, the type thereof and the Interest Period with respect thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.

 

(c)                                      The entries maintained in the accounts
maintained pursuant to subsections (a) and (b) above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.

 

(d)                                      Any Lender may request that its Loans
be evidenced by a promissory note or notes in the form of Exhibit D attached
hereto (such promissory notes being referred to herein collectively as the
“Notes” and individually as a “Note”).  In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to such Lender or its
registered assigns in the amount of the relevant Commitment.  Thereafter, the
Loans evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 12.2) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 12.2, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above.

 

32

--------------------------------------------------------------------------------


 

Section 2.10.                                            Commitment
Terminations.  The Borrower shall have the right at any time and from time to
time, upon not less than three (3)  Business Days’ prior written notice to the
Administrative Agent (or such shorter period of time agreed to by the
Administrative Agent), to terminate the Commitments without premium or penalty
and in whole or in part, any partial termination to be (i) in an amount not less
than $5,000,000 and (ii) allocated ratably among the Lenders in proportion to
their respective Percentages, provided that the Commitments may not be reduced
to an amount less than the sum of the aggregate principal amount of Loans and
L/C Obligations then outstanding.  Any termination of the Commitments below the
L/C Sublimit then in effect shall reduce the L/C Sublimit by a like amount.  The
Administrative Agent shall give prompt notice to each Lender of any such
termination of the Commitments.  Any termination of the Commitments pursuant to
this Section may not be reinstated.

 

Section 2.11.                                            Replacement of
Lenders.  If any Lender requests compensation under Section 4.4, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 4.7, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.2), all of its interests, rights (other than
its existing rights to payments pursuant to Section 4.1 or Section 4.4) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(i)                            the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 12.2;

 

(ii)                              such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in L/C Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 4.5 as if the Loans owing to it were prepaid rather than
assigned) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 4.4 or payments required to be made
pursuant to Section 4.1, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                             such assignment does not conflict with
applicable law; and

 

(v)                            in the case of any assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

33

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.12.                                            Defaulting Lenders.

 

(a)                                     Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                            Waivers and Amendments.  Such Defaulting Lender’s
right to approve or disapprove any amendment, waiver or consent with respect to
this Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)                              Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 9 or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 12.7 hereto shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to any L/C Issuer hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.13; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.13; sixth, to the
payment of any amounts owing to the Lenders and the L/C Issuer as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or the
L/C Issuer against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 7.1 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of

 

34

--------------------------------------------------------------------------------


 

any Loans of, or L/C Obligations owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Obligations are held
by the Lenders pro rata in accordance with their Percentages of the relevant
Commitments without giving effect to Section 2.12(a)(iv) below. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.12(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                            No Defaulting Lender shall be entitled to receive
any commitment fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)                            Each Defaulting Lender shall be entitled to
receive L/C Participation Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.13.

 

(C)                            With respect to any L/C Participation Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                             Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Percentages of the Commitments (calculated
without regard to such Defaulting Lender’s Commitments) but only to the extent
that (x) the conditions set forth in Section 7.1 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Loans and interests in L/C
Obligations of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

35

--------------------------------------------------------------------------------


 

(v)                            Cash Collateral.  If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to them hereunder or
under law, Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance
with the procedures set forth in Section 2.13.

 

(b)                                      Defaulting Lender Cure.  If the
Borrower, the Administrative Agent and each L/C Issuer agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held pro rata by the Lenders in accordance with their
respective Percentages of the Commitments (without giving effect to
Section 2.12(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)                                      New Letters of Credit.  So long as any
Lender is a Defaulting Lender, no L/C Issuer shall be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto.

 

Section 2.13.                                            Cash Collateral for
Fronting Exposure At any time that there shall exist a Defaulting Lender, within
one (1) Business Day following the written request of the Administrative Agent
or any L/C Issuer (with a copy to the Administrative Agent) the Borrower shall
Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.12(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

(a)                                     Grant of Security Interest.  The
Borrower, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to the Administrative Agent, for the benefit of the L/C
Issuers, and agree to maintain, a first priority security interest in all such
Cash Collateral as security for such Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations, to be applied pursuant to
clause (b) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the L/C Issuers as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower shall, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

 

(b)                                      Application.  Notwithstanding anything
to the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.13 or Section 2.12 in respect of Letters of Credit

 

36

--------------------------------------------------------------------------------


 

shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(c)                                      Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce any L/C
Issuer’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.13(c) following (A) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (B) the determination by the Administrative
Agent and each L/C Issuer that there exists excess Cash Collateral; provided
that, subject to Section 2.13, the Person providing Cash Collateral and each L/C
Issuer may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; and provided further that to
the extent that such Cash Collateral was provided by the Borrower or any other
Loan Party, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

Section 2.14.                                            Increase in the
Commitments.  The Borrower may, on any Business Day prior to the Termination
Date and with the written consent of the Administrative Agent and the L/C Issuer
(such consent shall not be unreasonably withheld, conditioned or delayed),
increase the aggregate amount of the Commitments by delivering an Increase
Request substantially in the form attached hereto as Exhibit I (or in such other
form reasonably acceptable to the Administrative Agent) to the Administrative
Agent at least five (5) Business Days prior to the desired effective date of
such increase (the “Revolver Increase”) identifying an additional Lender (or
additional Commitment for an existing Lender) and the amount of its Commitment
(or additional amount of its Commitment); provided, however, that:

 

(a)                            the aggregate amount of all such Revolver
Increases shall not exceed $25,000,000 and any such Revolver Increase shall be
in an amount not less than $5,000,000 (or such lesser amount then agreed to by
the Administrative Agent);

 

(b)                            no Default shall have occurred and be continuing
at the time of the request or the effective date of the Revolver Increase; and

 

(c)                             each of the representations and warranties set
forth in Section 6 and in the other Loan Documents shall be and remain true and
correct in all material respects on the effective date of such Revolver Increase
(where not already qualified by materiality, otherwise in all respects), except
to the extent the same expressly relate to an earlier date, in which case they
shall be true and correct in all material respects (where not already qualified
by materiality, otherwise in all respects) as of such earlier date.

 

The effective date of the Revolver Increase shall be agreed upon by the Borrower
and the Administrative Agent.  Upon the effectiveness thereof, Schedule 2.1
shall be deemed amended to reflect the Revolver Increase and the new Lender (or,
if applicable, existing Lender) shall advance Loans in an amount sufficient such
that after giving effect to its Loans each Lender shall have outstanding its
Percentage of all Loans outstanding under the Commitments.  It shall be a
condition to such effectiveness that (A) if any Eurodollar Loans are outstanding
on the date of

 

37

--------------------------------------------------------------------------------


 

such effectiveness, such Eurodollar Loans shall be deemed to be prepaid on such
date and the Borrower shall pay any amounts owing to the Lenders pursuant to
Section 4.5 and (B) the Borrower shall not have terminated any portion of the
Commitments pursuant to Section 2.10.  The Borrower agrees to pay the reasonable
and documented expenses of the Administrative Agent (including reasonable and
documented attorneys’ fees) relating to any Revolver Increase.  Notwithstanding
anything herein to the contrary, no Lender shall have any obligation to increase
its Commitment and no Lender’s Commitment shall be increased without its consent
thereto, and each Lender may at its option, unconditionally and without cause,
decline to increase its Commitment.

 

SECTION 3.                                             FEES.

 

Section 3.1.                                           Fees.

 

(a)                                     Commitment Fee.  The Borrower shall pay
to the Administrative Agent for the ratable account of the Lenders in accordance
with their Percentages a commitment fee at the rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) times the daily amount by which the aggregate
Commitments exceeds the principal amount of Loans and L/C Obligations then
outstanding.  Such commitment fee shall be payable quarterly in arrears on the
last day of each March, June, September, and December in each year (commencing
on the first such date occurring after the Closing Date) and on the Termination
Date, unless the Commitments are terminated in whole on an earlier date, in
which event the commitment fee for the period to the date of such termination in
whole shall be paid on the date of such termination.

 

(b)                                      Letter of Credit Fees.  On the date of
issuance or extension, or increase in the amount, of any Letter of Credit
pursuant to Section 2.2, the Borrower shall pay to the L/C Issuer for its own
account a fronting fee equal to 0.125% of the face amount of (or of the increase
in the face amount of) such Letter of Credit.  Quarterly in arrears, on the last
day of each March, June, September, and December, commencing on the first such
date occurring after the Closing Date, the Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Lenders in accordance with
their Percentages, a letter of credit fee (the “L/C Participation Fee”) at a
rate per annum equal to the Applicable Margin (computed on the basis of a year
of 360 days and the actual number of days elapsed) in effect during each day of
such quarter applied to the daily average face amount of Letters of Credit
outstanding during such quarter.  In addition, the Borrower shall pay to the
L/C Issuer for its own account the L/C Issuer’s standard issuance, drawing,
negotiation, amendment, assignment, and other administrative fees for each
Letter of Credit as established by the L/C Issuer from time to time.

 

(c)                                      Administrative Agent Fees.  The
Borrower shall pay to the Administrative Agent, for its own use and benefit, the
fees agreed to between the Administrative Agent and the Borrower in a mandate
letter dated May 12, 2014, or as otherwise agreed to in writing between them.

 

38

--------------------------------------------------------------------------------


 

SECTION 4.                                             TAXES; CHANGE IN
CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY.

 

Section 4.1.                                           Taxes.

 

(a)                                     Certain Defined Terms.  For purposes of
this Section, the term “Lender” includes any L/C Issuer and the term “applicable
law” includes FATCA.

 

(b)                                      Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)                                      Payment of Other Taxes by the Loan
Parties.  The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                      Indemnification by the Loan Parties. 
The Loan Parties shall jointly and severally indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable and documented expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                      Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.2(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the

 

39

--------------------------------------------------------------------------------


 

amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this subsection (e).

 

(f)                                      Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                       Status of Lenders.  (i) Any Lender
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments made under any Loan Document shall deliver to the Borrower
and the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.1(g)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                       Without limiting the generality of
the foregoing,

 

(A)                            any Lender that is a U.S. Person shall deliver to
the Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)                            any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                            in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of

 

40

--------------------------------------------------------------------------------


 

interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii)                              executed originals of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(iv)                             to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)                            any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                            if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as

 

41

--------------------------------------------------------------------------------


 

prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                      Treatment of Certain Refunds.  If any
party determines, in its reasonable discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (h) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection (h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this subsection (h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)                                      Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 4.2.                                           Change of Law. 
Notwithstanding any other provisions of this Agreement or any other Loan
Document, if at any time any Change in Law makes it unlawful for any Lender to
make or continue to maintain any Eurodollar Loan or to perform its obligations
as contemplated hereby, such Lender shall promptly give notice thereof to the
Borrower, which notice shall specify the extent of such unlawfulness (e.g.,
whether such unlawfulness extends to Eurodollar Loans generally or only to
Interest Periods of a particular length).  Upon such notice, (i) such Lender’s
obligations to make or maintain Eurodollar Loans under this Agreement shall be

 

42

--------------------------------------------------------------------------------


 

suspended to the extent of such unlawfulness until it is no longer unlawful for
such Lender to make or maintain Eurodollar Loans, and (ii) each outstanding
Eurodollar Loan of such Lender shall, on the last day of the Interest Period
therefor (unless such Loan may be continued as a Eurodollar Loan for the full
duration of any requested new Interest Period without being unlawful) or on such
earlier date as such Lender shall specify is necessary pursuant to the
applicable Change in Law, convert to a Base Rate Loan.

 

Section 4.3.                                           Unavailability of
Deposits or Inability to Ascertain, or Inadequacy of, LIBOR.  If on or prior to
the first day of any Interest Period for any Borrowing of Eurodollar Loans:

 

(a)                            the Administrative Agent determines that deposits
in U.S. Dollars (in the applicable amounts) are not being offered to it in the
interbank eurodollar market for such Interest Period, or that by reason of
circumstances affecting the interbank eurodollar market adequate and reasonable
means do not exist for ascertaining the LIBOR for such Interest Period, or

 

(b)                            the Required Lenders advise the Administrative
Agent that (i) LIBOR as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding their
Eurodollar Loans for such Interest Period or (ii) that the making or funding of
Eurodollar Loans become impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such notice no longer exist, then
(i) any notice of the Borrower that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Borrowing of Eurodollar Loans with an
Interest Period having the duration of such Interest Period shall be ineffective
and (ii) if any notice of the Borrower that requests a Borrowing of Eurodollar
Loans with an Interest Period having the duration of such Interest Period, such
Borrowing shall be made as a Eurodollar Borrowing having an Interest Period with
the shortest available duration described in the definition of “Interest Period”
or, in the absence of any such available duration, as a Borrowing of Base Rate
Loans.

 

Section 4.4.                                           Increased Costs.

 

(a)                                     Increased Costs Generally.  If any
Change in Law shall:

 

(i)                            impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBOR) or any L/C Issuer;

 

(ii)                              subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit,

 

43

--------------------------------------------------------------------------------


 

commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)                               impose on any Lender or any L/C Issuer or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                      Capital Requirements.  If any Lender or
L/C Issuer determines that any Change in Law affecting such Lender or L/C Issuer
or any lending office of such Lender or such Lender’s or L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or L/C Issuer’s
capital or on the capital of such Lender’s or L/C Issuer’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by any L/C Issuer, to a level below that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or L/C Issuer or such Lender’s
or L/C Issuer’s holding company for any such reduction suffered.

 

(c)                                      Certificates for Reimbursement.  A
certificate of a Lender or L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or L/C Issuer or its holding company, as the
case may be, as specified in subsection (a) or (b) of this Section and delivered
to the Borrower, shall be conclusive absent manifest error.  The Borrower shall
pay such Lender or L/C Issuer, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

(d)                                      Delay in Requests.  Failure or delay on
the part of any Lender or L/C Issuer to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to this Section for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender or L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or L/C Issuer’s intention to claim

 

44

--------------------------------------------------------------------------------


 

compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Section 4.5.                                           Funding Indemnity.  If
any Lender shall incur any loss, cost or expense (including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or re-employment
of deposits or other funds acquired by such Lender to fund or maintain any
Eurodollar Loan or the relending or reinvesting of such deposits or amounts paid
or prepaid to such Lender but not including lost profits) as a result of:

 

(a)                            any payment, prepayment or conversion of a
Eurodollar Loan on a date other than the last day of its Interest Period,

 

(b)                            any failure (because of a failure to meet the
conditions of Section 7 or otherwise) by the Borrower to borrow or continue a
Eurodollar Loan, or to convert a Base Rate Loan into a Eurodollar Loan on the
date specified in a notice given pursuant to Section 2.5(a),

 

(c)                             any failure by the Borrower to make any payment
of principal on any Eurodollar Loan when due (whether by acceleration or
otherwise), or

 

(d)                            any acceleration of the maturity of a Eurodollar
Loan as a result of the occurrence of any Event of Default hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail and the amounts shown on such
certificate shall be conclusive absent manifest error.

 

Section 4.6.                                           Discretion of Lender as
to Manner of Funding.  Notwithstanding any other provision of this Agreement,
each Lender shall be entitled to fund and maintain its funding of all or any
part of its Loans in any manner it sees fit, it being understood, however, that
for the purposes of this Agreement all determinations hereunder with respect to
Eurodollar Loans shall be made as if each Lender had actually funded and
maintained each Eurodollar Loan through the purchase of deposits in the
interbank eurodollar market having a maturity corresponding to such Loan’s
Interest Period, and bearing an interest rate equal to LIBOR for such Interest
Period.

 

Section 4.7.                                           Lending Offices;
Mitigation Obligations.  Each Lender may, at its option, elect to make its Loans
hereunder at the branch, office or affiliate specified in its Administrative
Questionnaire (each a “Lending Office”) for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent.   If any Lender requests compensation under Section 4.4,
or requires the Borrower to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 4.1, then such Lender shall (at the request of the Borrower) use
reasonable

 

45

--------------------------------------------------------------------------------


 

efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.1 or 4.4, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

SECTION 5.                            PLACE AND APPLICATION OF PAYMENTS.

 

Section 5.1.                                           Place and Application of
Payments.  All payments of principal of and interest on the Loans and the
Reimbursement Obligations, and all other Obligations payable by the Borrower
under this Agreement and the other Loan Documents, shall be made by the Borrower
to the Administrative Agent by no later than 12:00 Noon on the due date thereof
at the office of the Administrative Agent in Chicago, Illinois (or such other
location as the Administrative Agent may designate to the Borrower), for the
benefit of the Lender(s) or L/C Issuer entitled thereto.  Any payments received
after such time shall be deemed to have been received by the Administrative
Agent on the next Business Day.  All such payments shall be made in U.S.
Dollars, in immediately available funds at the place of payment, in each case
without set-off or counterclaim.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests ratably to the Lenders and like
funds relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuers hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuers,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuers, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or L/C Issuer, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at a rate
per annum equal to:  (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, at the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for each such
day and (ii) from the date two (2) Business Days after the date such payment is
due from such Lender to the date such payment is made by such Lender, the Base
Rate in effect for each such day.

 

Section 5.2.                                           Non-Business Days. 
Subject to the definition of Interest Period, if any payment hereunder becomes
due and payable on a day which is not a Business Day, the due date of such
payment shall be extended to the next succeeding Business Day on which date such
payment shall be due and payable.  In the case of any payment of principal
falling due on a day

 

46

--------------------------------------------------------------------------------


 

which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

 

Section 5.3.                                           Payments Set Aside. To
the extent that any payment by or on behalf of the Borrower or any other Loan
Party is made to the Administrative Agent, any L/C Issuer or any Lender, or the
Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation for
each such day.

 

SECTION 6.                            REPRESENTATIONS AND WARRANTIES.

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:

 

Section 6.1.                                           Organization and
Qualification.  Each Loan Party is duly organized, validly existing, and in good
standing as a corporation, limited liability company, or partnership, as
applicable, under the laws of the jurisdiction in which it is organized, has
full and adequate power to own its Property and conduct its business as now
conducted, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business conducted by it or the nature
of the Property owned or leased by it requires such licensing or qualifying,
except where the failure to do so would not have a Material Adverse Effect.

 

Section 6.2.                                           Subsidiaries.  Each
Subsidiary that is not a Loan Party is duly organized, validly existing, and in
good standing under the laws of the jurisdiction in which it is organized, has
full and adequate power to own its Property and conduct its business as now
conducted, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business conducted by it or the nature
of the Property owned or leased by it requires such licensing or qualifying,
except where the failure to do so would not have a Material Adverse Effect. 
Schedule 6.2 hereto identifies each Subsidiary (including Subsidiaries that are
Loan Parties), the jurisdiction of its organization, the percentage of issued
and outstanding shares of each class of its capital stock or other equity
interests owned by any Loan Party and its Subsidiaries and, if such percentage
is not 100% (excluding directors’ qualifying shares as required by law), a
description of each class of its authorized capital stock and other equity
interests and the number of shares of each class issued and outstanding.

 

47

--------------------------------------------------------------------------------


 

Section 6.3.                                           Authority and Validity of
Obligations.  Each Loan Party has full right and authority to enter into this
Agreement and the other Loan Documents executed by it, to make the borrowings
herein provided for (in the case of the Borrower), to guarantee the Obligations
(in the case of each Guarantor), and to perform all of its obligations hereunder
and under the other Loan Documents executed by it.  The Loan Documents delivered
by the Loan Parties have been duly authorized, executed, and delivered by such
Persons and constitute valid and binding obligations of such Loan Parties
enforceable against each of them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by any Loan Party of
any of the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon any Loan Party or any Subsidiary of a Loan Party or
any provision of the organizational documents (e.g., charter, certificate or
articles of incorporation and by-laws, certificate or articles of association
and operating agreement, partnership agreement, or other similar organizational
documents) of any Loan Party or any Subsidiary of a Loan Party, (b) contravene
or constitute a default under any covenant, indenture or agreement of or
affecting any Loan Party or any Subsidiary of a Loan Party or any of their
respective Property, in each case where such contravention or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (c) result in the creation or imposition of any Lien
on any Property of any Loan Party or any Subsidiary of a Loan Party.

 

Section 6.4.                                           Use of Proceeds; Margin
Stock.  The Borrower shall use the proceeds of the Facility to finance capital
expenditures and Permitted Acquisitions, to fund certain fees and expenses
incurred in connection with the transactions contemplated hereby, for its
general working capital purposes and for such other legal and proper purposes as
are consistent with all applicable laws.  No Loan Party nor any of its
Subsidiaries (other than PBS) is engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Loan or any other extension of credit made hereunder
will be used to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock.  Margin
stock (as hereinabove defined) constitutes less than 25% of the assets of the
Loan Parties and their Subsidiaries which are subject to any limitation on sale,
pledge or other restriction hereunder.

 

Section 6.5.                                           Financial Reports.   The
consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2013, and the related consolidated statements of income, retained
earnings and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, and accompanying notes thereto, which financial statements are
accompanied by the audit report of KPMG LLP, independent public accountants, and
the unaudited interim consolidated balance sheet of the Borrower and its
Subsidiaries as at March 31, 2014, and the related consolidated statements of
income, retained earnings and cash flows of the Borrower and its Subsidiaries
for the three months then ended, heretofore furnished to the Administrative
Agent and the Lenders, fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at said dates and
the consolidated results of their operations and

 

48

--------------------------------------------------------------------------------


 

cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis.  Neither the Borrower nor any of its Subsidiaries has
contingent liabilities which are material to it other than as indicated on such
financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 8.5.

 

Section 6.6.                                           No Material Adverse
Change.  Since December 31, 2013, there has been no change in the financial
condition of any Loan Party or any Subsidiary of a Loan Party except those
occurring in the ordinary course of business, none of which individually or in
the aggregate would reasonably be expected to have a Material Adverse Effect.

 

Section 6.7.                                           Full Disclosure.  The
statements and information furnished to the Administrative Agent and the Lenders
in connection with the negotiation of this Agreement and the other Loan
Documents and the commitments by the Lenders to provide all or part of the
financing contemplated hereby do not contain any untrue statements of a material
fact or omit a material fact necessary to make the material statements contained
herein or therein, taken as a whole and in light of the circumstances in which
made, not misleading, the Administrative Agent and the Lenders acknowledging
that as to any projections furnished to the Administrative Agent and the
Lenders, the Loan Parties only represent that the same were prepared on the
basis of information and estimates the Loan Parties believed to be reasonable at
the time such information was furnished to the Administrative Agent and the
Lenders.

 

Section 6.8.                                           Trademarks, Franchises,
and Licenses.  The Loan Parties and their Subsidiaries own, possess, or have the
right to use all necessary patents, licenses, franchises, trademarks, trade
names, trade styles, copyrights, trade secrets, know how, and confidential
commercial and proprietary information to conduct their businesses as now
conducted, without known conflict with any patent, license, franchise,
trademark, trade name, trade style, copyright or other proprietary right of any
other Person, except to the extent failure to do the same would not reasonably
be expected to have a Material Adverse Effect.

 

Section 6.9.                                           Governmental Authority
and Licensing.  The Loan Parties and their Subsidiaries have received all
licenses, permits, and approvals of all federal, state, and local governmental
authorities, if any, necessary to conduct their businesses, in each case where
the failure to obtain or maintain the same would reasonably be expected to have
a Material Adverse Effect.  No investigation or proceeding which would
reasonably be expected to result in revocation or denial of any material
license, permit or approval is pending or, to the knowledge of any Loan Party,
threatened.

 

Section 6.10.                                            Good Title.  The
Borrower and its Subsidiaries have good and defensible title (or valid leasehold
interests) to their assets as reflected on the most recent consolidated balance
sheet of the Borrower and its Subsidiaries furnished to the Administrative Agent
and the Lenders (except for dispositions of assets in the ordinary course of
business or that are (or would have been, in the case of dispositions prior to
the date hereof) permitted hereunder), subject to no Liens other than such
thereof as are permitted by Section 8.8.

 

Section 6.11.                                            Litigation and Other
Controversies.  There is no litigation or governmental or arbitration proceeding
or labor controversy pending, nor to the knowledge of any Loan Party

 

49

--------------------------------------------------------------------------------


 

threatened, against any Loan Party or any Subsidiary of a Loan Party or any of
their respective Property which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

Section 6.12.                                            Taxes.  All Tax returns
required to be filed by any Loan Party or any Subsidiary of a Loan Party in any
jurisdiction have, in fact, been filed, and all Taxes upon any Loan Party or any
Subsidiary of a Loan Party or upon any of their respective Property, income or
franchises, which are shown to be due and payable in such returns, have been
paid, except such Taxes, if any, as are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and as to which adequate reserves established in accordance with GAAP have been
provided.  No Loan Party knows of any proposed additional Tax assessment against
it or its Subsidiaries for which adequate provisions in accordance with GAAP
have not been made on their accounts.  Adequate provisions in accordance with
GAAP for Taxes on the books of each Loan Party and each of its Subsidiaries have
been made for all open years, and for its current fiscal period.

 

Section 6.13.                                            Approvals.  No
authorization, consent, license or exemption from, or filing or registration
with, any court or governmental department, agency or instrumentality, nor any
approval or consent of any other Person, is or will be necessary to the valid
execution, delivery or performance by any Loan Party of any Loan Document,
except for such approvals which have been obtained prior to the date of this
Agreement and remain in full force and effect.

 

Section 6.14.                                            Affiliate
Transactions.   No Loan Party nor any of its Subsidiaries is a party to any
contracts or agreements with any of its Affiliates (other than another Loan
Party) on terms and conditions which are less favorable to such Loan Party or
such Subsidiary than would be usual and customary in similar contracts or
agreements between Persons not affiliated with each other, except for any such
contract or agreement between a Loan Party and an Excluded Subsidiary where the
purchase price for such good or service being provided is at cost pursuant to
such contract or agreement.

 

Section 6.15.                                            Investment Company.  No
Loan Party nor any of its Subsidiaries is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940, as amended.

 

Section 6.16.                                            ERISA.  Except as could
not reasonably be expected to result in a Material Adverse Effect, individually
or in the aggregate, each Loan Party and each other member of its Controlled
Group has fulfilled its obligations under the minimum funding standards of and
is in compliance with ERISA and the Code to the extent applicable to it and has
not incurred any liability to the PBGC, a Plan or a Multiemployer Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.  No Loan Party nor any of its Subsidiaries has any
contingent liabilities with respect to any material post-retirement benefits
under a Welfare Plan, other than liability for continuation coverage described
in article 6 of Title I of ERISA or the provisions of state or local law.

 

Section 6.17.                                            Compliance with Laws. 
(a) The Loan Parties and their Subsidiaries are in compliance with all Legal
Requirements applicable to or pertaining to their Property or business

 

50

--------------------------------------------------------------------------------


 

operations, where any such non-compliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

(b)                                      Except for such matters, individually
or in the aggregate, which could not reasonably be expected to result in a
Material Adverse Effect, the Loan Parties represent and warrant that: (i) the
Loan Parties and their Subsidiaries, and each of the Premises, comply in all
material respects with all applicable Environmental Laws; (ii) the Loan Parties
and their Subsidiaries have obtained, maintain and are in compliance with all
approvals, permits, or authorizations of Governmental Authorities required for
their operations and each of the Premises; (iii) the Loan Parties and their
Subsidiaries have not, and no Loan Party has knowledge of any other Person who
has, caused any Release, threatened Release or disposal of any Hazardous
Material at, on, or from any of the Premises in any material quantity and, to
the knowledge of each Loan Party, none of the Premises are adversely affected by
any such Release, threatened Release or disposal of a Hazardous Material;
(iv) the Loan Parties and their Subsidiaries are not subject to and have no
notice or knowledge of any Environmental Claim involving any Loan Party or any
Subsidiary of a Loan Party or any of the Premises, and there are no conditions
or occurrences at any of the Premises which could reasonably be anticipated to
form the basis for such an Environmental Claim; (v) none of the Premises contain
and have contained any: (1) underground storage tanks, (2) material amounts of
asbestos containing building material, (3) landfills or dumps, (4) hazardous
waste management facilities as defined pursuant to any Environmental Law, or
(5) sites on or nominated for the National Priority List or similar state list;
(vi) the Loan Parties and their Subsidiaries have not used a material quantity
of any Hazardous Material and have conducted no Hazardous Material Activity at
any of the Premises;(vii) none of the Premises are subject to any, and no Loan
Party has knowledge of any imminent restriction on the ownership, occupancy, use
or transferability of the Premises in connection with any (1) Environmental Law
or (2) Release, threatened Release or disposal of a Hazardous Material; and
(viii) there are no conditions or circumstances at any of the Premises which
pose an unreasonable risk to the environment or the health or safety of Persons.

 

Section 6.18.                                            OFAC.  (a) Each Loan
Party is in compliance in all material respects with the requirements of all
OFAC Sanctions Programs applicable to it, (b) each Subsidiary of each Loan Party
is in compliance in all material respects with the requirements of all OFAC
Sanctions Programs applicable to such Subsidiary, (c) each Loan Party has
provided to the Administrative Agent, the L/C Issuer, and the Lenders all
information requested by them regarding such Loan Party and its Subsidiaries
necessary for the Administrative Agent, the L/C Issuer, and the Lenders to
comply with all applicable OFAC Sanctions Programs, and (d) to the best of each
Loan Party’s knowledge, no Loan Party nor any of its Subsidiaries is, as of the
date hereof, named on the current OFAC SDN List.

 

Section 6.19.                                  Labor Matters.  There are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary of a
Loan Party pending or, to the knowledge of any Loan Party, threatened.  There
are no collective bargaining agreements in effect between any Loan Party or any
Subsidiary of a Loan Party and any labor union; and no Loan Party nor any of its
Subsidiaries is under any obligation to assume any collective bargaining
agreement to or conduct any negotiations with any labor union with respect to
any future agreements.  Each Loan Party and its Subsidiaries have remitted on a
timely basis all amounts required to have been withheld

 

51

--------------------------------------------------------------------------------


 

and remitted (including withholdings from employee wages and salaries relating
to income tax, employment insurance, and pension plan contributions), goods and
services tax and all other amounts which if not paid when due would result in
the creation of a Lien against any of its Property, except for Liens permitted
by Section 8.8.

 

Section 6.20.                                            Other Agreements.  No
Loan Party nor any of its Subsidiaries is in default under the terms of any
covenant, indenture or agreement of or affecting such Person or any of its
Property, which default if uncured would reasonably be expected to have a
Material Adverse Effect.

 

Section 6.21.                                            Solvency.  The Loan
Parties and their Subsidiaries, taken as a whole, are solvent, able to pay their
debts as they become due, and have sufficient capital to carry on their business
and all businesses in which they are about to engage.

 

Section 6.22.                                            No Default.  No Default
has occurred and is continuing.

 

Section 6.23.                                            No Broker Fees. No
broker’s or finder’s fee or commission will be payable with respect hereto or
any of the transactions contemplated hereby; and the Loan Parties hereby agree
to indemnify the Administrative Agent, the L/C Issuer, and the Lenders against,
and agree that they will hold the Administrative Agent, the L/C Issuer, and the
Lenders harmless from, any claim, demand, or liability for any such broker’s or
finder’s fees alleged to have been incurred in connection herewith or therewith
and any reasonable and documented expenses (including reasonable and documented
attorneys’ fees) arising in connection with any such claim, demand, or
liability.

 

SECTION 7.                                             CONDITIONS PRECEDENT.

 

Section 7.1.                                                   All Credit
Events.  At the time of each Credit Event hereunder:

 

(a)                            each of the representations and warranties set
forth herein and in the other Loan Documents shall be and remain true and
correct in all material respects as of said time (where not already qualified by
materiality, otherwise in all respects), except to the extent the same expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects (where not already qualified by materiality, otherwise in all
respects) as of such earlier date;

 

(b)                            no Default shall have occurred and be continuing
or would occur as a result of such Credit Event;

 

(c)                             in the case of a Borrowing the Administrative
Agent shall have received the notice required by Section 2.5, in the case of the
issuance of any Letter of Credit the L/C Issuer shall have received a duly
completed Application for such Letter of Credit together with any fees called
for by Section 3.1, and, in the case of an extension or increase in the amount
of a Letter of Credit, a written request therefor in a form reasonably
acceptable to the L/C Issuer together with fees called for by Section 3.1; and

 

52

--------------------------------------------------------------------------------


 

(d)                            such Credit Event shall not violate any order,
judgment or decree of any court or other authority or any provision of law or
regulation applicable to the Administrative Agent, the L/C Issuer or any Lender
(including, without limitation, Regulation U of the Board of Governors of the
Federal Reserve System) as then in effect.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in
subsections (a) through (c), both inclusive, of this Section; provided, however,
that the Lenders may continue to make advances under the Facility, in the sole
discretion of the Lenders with Commitments, notwithstanding the failure of the
Borrower to satisfy one or more of the conditions set forth above and any such
advances so made shall not be deemed a waiver of any Default or other condition
set forth above that may then exist.

 

Section 7.2.                                                   Initial Credit
Event.  Before or concurrently with the initial Credit Event:

 

(a)                            the Administrative Agent shall have received this
Agreement duly executed by the Borrower and its Domestic Subsidiaries (other
than Excluded Subsidiaries), as Guarantors, the L/C Issuer, and the Lenders;

 

(b)                            if requested by any Lender, the Administrative
Agent shall have received for such Lender such Lender’s duly executed Note of
the Borrower dated the date hereof and otherwise in compliance with the
provisions of Section 2.9;

 

(c)                             the Administrative Agent shall have received
copies of each Loan Party’s articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary (or comparable Responsible Officer);

 

(d)                            the Administrative Agent shall have received
copies of resolutions of each Loan Party’s Board of Directors (or similar
governing body) authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on each
Loan Party’s behalf, all certified in each instance by its Secretary or
Assistant Secretary (or comparable Responsible Officer);

 

(e)                             the Administrative Agent shall have received
copies of the certificates of good standing for each Loan Party (dated no
earlier than 30 days prior to the date hereof) from the office of the secretary
of the state of its incorporation or organization;

 

(f)                              the Administrative Agent shall have received a
list of the Borrower’s Authorized Representatives;

 

(g)                             the Administrative Agent shall have received a
certificate as to the Borrower’s Designated Disbursement Account;

 

53

--------------------------------------------------------------------------------


 

(h)                            the Administrative Agent shall have received the
initial fees called for by Section 3.1;

 

(i)                                each Lender shall have received
(i) three-year projected financial statements in form and substance reasonably
acceptable to the Administrative Agent and certified to by a Financial Officer
of the Borrower, and (ii) a certificate from a Responsible Officer of the
Borrower certifying that since December 31, 2013, no Material Adverse Effect has
occurred;

 

(j)                               the Administrative Agent shall have received
financing statement, tax, and judgment lien search results against each Loan
Party and its Property evidencing the absence of Liens thereon except as
permitted by Section 8.8;

 

(k)                            the Administrative Agent shall have received
pay-off and lien release letters from secured creditors of the Loan Parties, if
any (other than secured parties intended to remain outstanding after the Closing
Date with Indebtedness and Liens permitted by Sections 8.7 and 8.8) setting
forth, among other things, the total amount of indebtedness outstanding and
owing to them (or outstanding letters of credit issued for the account of any
Loan Party or its Subsidiaries) and containing an undertaking to cause to be
delivered to the Administrative Agent UCC termination statements and any other
lien release instruments necessary to release their Liens on the assets of any
Loan Party or any Subsidiary of a Loan Party, which pay-off and lien release
letters shall be in form and substance acceptable to the Administrative Agent;

 

(l)                                the Administrative Agent shall have received
the favorable written opinion of counsel to each Loan Party, in form and
substance reasonably satisfactory to the Administrative Agent;

 

(m)                        each of the Lenders shall have received, sufficiently
in advance of the Closing Date, all documentation and other information
requested by any such Lender required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the United States Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) including, without
limitation, the information described in Section 12.19; and the Administrative
Agent shall have received a fully executed Internal Revenue Service Form W-9 (or
its equivalent) for the Borrower and each other Loan Party (other than Envestnet
Institute, Inc.); and

 

(n)                            the Administrative Agent shall have received such
other agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request.

 

SECTION 8.                                             COVENANTS.

 

Each Loan Party agrees that, until all Obligations (other than contingent
indemnification obligations for which no claim has been asserted) have been paid
in full, all Letters of Credit

 

54

--------------------------------------------------------------------------------


 

have been terminated or expired (or been Cash Collateralized) and all
Commitments have terminated, except to the extent compliance in any case or
cases is waived in writing pursuant to the terms of Section 12.3:

 

Section 8.1.                                                   Maintenance of
Business.  Each Loan Party shall, and shall cause each of its Subsidiaries to,
preserve and maintain its existence, except as otherwise provided in
Section 8.10(c); provided, however, that nothing in this Section shall prevent
the Borrower from dissolving any of its Subsidiaries if such action is, in the
reasonable business judgment of the Borrower, desirable in the conduct of its
business.  Each Loan Party shall, and shall cause each of its Subsidiaries to,
preserve and keep in force and effect all licenses, permits, franchises,
approvals, patents, trademarks, trade names, trade styles, copyrights, and other
proprietary rights necessary to the proper conduct of its business where the
failure to do so would reasonably be expected to have a Material Adverse Effect.

 

Section 8.2.                                                   Maintenance of
Properties.  Each Loan Party shall, and shall cause each of its Subsidiaries to,
maintain, preserve, and keep its property, plant, and equipment in good repair,
working order and condition (ordinary wear and tear excepted), and shall from
time to time make all needful and proper repairs, renewals, replacements,
additions, and betterments thereto so that at all times the efficiency thereof
shall be fully preserved and maintained, except to the extent that, in the
reasonable business judgment of such Person, any such Property is no longer
necessary for the proper conduct of the business of such Person.

 

Section 8.3.                                                   Taxes and
Assessments.  Each Loan Party shall duly pay and discharge, and shall cause each
of its Subsidiaries to duly pay and discharge, all Taxes, rates, assessments,
fees, and governmental charges upon or against it or its Property, in each case
before the same become delinquent and before penalties accrue thereon, unless
and to the extent that the same are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves are provided therefor.

 

Section 8.4.                                                   Insurance.  Each
Loan Party shall insure and keep insured, and shall cause each of its
Subsidiaries to insure and keep insured, with good and responsible insurance
companies, all insurable Property owned by it which is of a character usually
insured by Persons similarly situated and operating like Properties against loss
or damage from such hazards and risks, and in such amounts, as are insured by
Persons similarly situated and operating like Properties.

 

Section 8.5.                                                   Financial
Reports.  The Loan Parties shall, and shall cause each of their Subsidiaries to,
maintain proper books of records and accounts reasonably necessary to prepare
financial statements required to be delivered pursuant to this Section 8.5 in
accordance with GAAP and shall furnish to the Administrative Agent and each
Lender:

 

(a)                            as soon as available, and in any event no later
than 45 days after the last day of each March, June and September of each fiscal
year, a copy of the consolidated balance sheet of the Borrower and its
Subsidiaries as of the last day of such fiscal quarter and the consolidated
statements of income, retained earnings, and cash flows of the Borrower and its
Subsidiaries for the fiscal quarter and for the fiscal year-to-date period

 

55

--------------------------------------------------------------------------------


 

then ended, each in reasonable detail showing in comparative form the figures
for the corresponding date and period in the previous fiscal year, prepared by
the Borrower in accordance with GAAP (subject to the absence of footnote
disclosures and year-end audit adjustments) and certified to by a Financial
Officer of the Borrower;

 

(b)                            as soon as available, and in any event no later
than 90 days after the last day of each fiscal year of the Borrower, a copy of
the consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the last day of the fiscal year then ended and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied in the case of the
consolidated financial statements by an opinion (without any qualification or
exception which is of a “going concern” or similar nature as to a limitation on
the scope of audit) of KPMG LLP or another firm of independent public
accountants of recognized standing, selected by the Borrower, to the effect that
the consolidated financial statements have been prepared in accordance with GAAP
and present fairly in all material respects in accordance with GAAP the
consolidated financial condition of the Borrower and its Subsidiaries as of the
close of such fiscal year and the results of their operations and cash flows for
the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances;

 

(c)                             promptly after receipt thereof, any additional
written reports that detail any material weakness in the Borrower’s internal
controls given to it by its independent public accountants;

 

(d)                            promptly after the sending or filing thereof,
copies of each financial statement, report, notice or proxy statement sent by
any Loan Party or any Subsidiary of a Loan Party to its stockholders or other
equity holders, and copies of each regular, periodic or special report,
registration statement or prospectus (including all Form 10-K, Form 10-Q and
Form 8-K reports) filed by any Loan Party or any Subsidiary of a Loan Party with
any securities exchange or the Securities and Exchange Commission or any
successor agency;

 

(e)                             promptly after receipt thereof, a copy of each
notice received from any regulatory agency of competent jurisdiction of any
material noncompliance with any applicable law or regulation relating to a Loan
Party or any Subsidiary of a Loan Party or their respective businesses;

 

(f)                              as soon as available, and in any event no later
than 60 days after the end of each fiscal year of the Borrower, a copy of the
consolidated operating plan for the Borrower and its Subsidiaries for the then
current fiscal year, such operating plan to show the projected revenues and
expenses of the Borrower and its Subsidiaries on a

 

56

--------------------------------------------------------------------------------


 

quarter-by-quarter basis, such operating plan to be in reasonable detail
prepared by the Borrower and in form reasonably satisfactory to the
Administrative Agent (which shall include a summary of all assumptions made in
preparing such operating plan);

 

(g)                             notice of any Change of Control;

 

(h)                            promptly after knowledge thereof shall have come
to the attention of any Responsible Officer of any Loan Party, written notice of
(i) any threatened or pending litigation or governmental or arbitration
proceeding or labor controversy against any Loan Party or any Subsidiary of a
Loan Party or any of their Property which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect, (ii) the occurrence of
any Material Adverse Effect, or (iii) the occurrence of any Default;

 

(i)                                with each of the financial statements
delivered pursuant to subsections (a) and (b) above, a written certificate in
the form attached hereto as Exhibit E signed by a Financial Officer of the
Borrower to the effect that to the best of such officer’s knowledge and belief
no Default has occurred during the period covered by such statements or, if any
such Default has occurred during such period, setting forth a description of
such Default and specifying the action, if any, taken by the relevant Loan Party
or its Subsidiary to remedy the same.  Such certificate shall also set forth the
calculations supporting such statements in respect of Section 8.23 (Financial
Covenants);

 

(j)                               notice of any investment made pursuant to
Section 8.9(e) and notice of the repayment of any such investment; and

 

(k)                            promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Loan Party or any Subsidiary of a Loan Party, or compliance with the
terms of any Loan Document, as the Administrative Agent or any Lender may
reasonably request.

 

Documents required to be delivered pursuant to Section 8.5(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which (i) the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the internet at the following website address www.envestnet.com; or
(ii) such documents are posted on the Borrower’s behalf on an internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

 

Section 8.6.                                                   Inspection.  Each
Loan Party shall, and shall cause each of its Subsidiaries to, permit the
Administrative Agent and each Lender, and each of their duly authorized
representatives and agents to visit and inspect any of its Property, corporate
books, and financial records, to examine and make copies of its books of
accounts and other financial records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers, employees and
independent public accountants (and by this provision the Loan Parties hereby
authorize such accountants to discuss with the Administrative Agent and such
Lenders the

 

57

--------------------------------------------------------------------------------


 

finances and affairs of the Loan Parties and their Subsidiaries) at such
reasonable times and intervals as the Administrative Agent or any such Lender
may designate and, so long as no Default exists, with reasonable prior notice to
the Borrower; provided that so long as no Default exists, the Borrower shall not
be required to reimburse the Administrative Agent or any Lender for inspections
or audits.

 

Section 8.7.                                                   Borrowings and
Guaranties.  No Loan Party shall, nor shall it permit any of its Subsidiaries
to, issue, incur, assume, create or have outstanding any Indebtedness, or incur
liabilities under any Hedging Agreement, or be or become liable as endorser,
guarantor, surety or otherwise for any Indebtedness or undertaking of any
Person, or otherwise agree to provide funds for payment of the obligations of
another, or supply funds thereto or invest therein or otherwise assure a
creditor of another against loss, or apply for or become liable to the issuer of
a letter of credit which supports an obligation of another; provided, however,
that the foregoing shall not restrict nor operate to prevent:

 

(a)                            the Obligations, Hedging Liability and Bank
Product Obligations of the Loan Parties and their Subsidiaries owing to the
Administrative Agent and the Lenders (and their Affiliates);

 

(b)                            purchase money indebtedness and Capitalized Lease
Obligations of the Loan Parties and their Subsidiaries in an amount not to
exceed $3,500,000 in the aggregate at any one time outstanding;

 

(c)                             obligations of the Loan Parties and their
Subsidiaries arising out of interest rate, foreign currency, and commodity
Hedging Agreements entered into with financial institutions in connection with
bona fide hedging activities in the ordinary course of business and not for
speculative purposes;

 

(d)                            endorsement of items for deposit or collection of
commercial paper received in the ordinary course of business;

 

(e)                             (i) intercompany indebtedness from time to time
owing between the Loan Parties and (ii) intercompany indebtedness owing between
Excluded Subsidiaries;

 

(f)                              (i) intercompany indebtedness owing by an
Excluded Subsidiary to a Loan Party; provided that such indebtedness results
from a Permitted Intercompany Transfer, and (ii) intercompany indebtedness owing
by a Loan Party to an Excluded Subsidiary, provided that such indebtedness shall
be subordinated to the Obligations on terms and conditions reasonably acceptable
to the Administrative Agent;

 

(g)                             Subordinated Debt from time to time outstanding,
provided that (i) no Default exists or would result from the incurrence of such
Subordinated Debt, and (ii) the Borrower shall be in compliance with the Total
Leverage Ratio set forth in Section 8.23(b) hereof on a pro forma basis after
giving effect to the incurrence of such Subordinated Debt;

 

58

--------------------------------------------------------------------------------


 

(h)                            Indebtedness of Foreign Subsidiaries in an
aggregate principal amount at any time outstanding for all such Persons taken
together not exceeding $5,000,000;

 

(i)                                Indebtedness owed to any Person providing
workers’ compensation, health, disability or other employee benefits (including
contractual and statutory benefits) or property, casualty, liability or credit
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(j)                               Indebtedness in respect of bids, trade
contracts (other than for debt for borrowed money), leases (other than
Capitalized Lease Obligations), statutory obligations, surety, stay, customs and
appeal bonds, performance, performance and completion and return of money bonds,
government contracts and similar obligations, in each case, provided in the
ordinary course of business;

 

(k)                            Indebtedness in respect of netting services,
overdraft protection and similar arrangements, in each case, in connection with
cash management and deposit accounts;

 

(l)                                Indebtedness representing deferred
compensation to directors, officers, employees of any Loan Party or any
Subsidiary of a Loan Party incurred in the ordinary course of business;

 

(m)                        Indebtedness consisting of the financing of insurance
premiums in the ordinary course of business;

 

(n)                            Indebtedness arising from agreements of a Loan
Party or its Subsidiaries providing for indemnification, adjustment of purchase
or acquisition price or similar obligations, in each case, incurred or assumed
in connection with a Permitted Acquisition and any Acquisition consummated prior
to the date hereof;

 

(o)                            Indebtedness of any Person that becomes a
Subsidiary after the Closing Date and Indebtedness acquired or assumed in
connection with Permitted Acquisitions, provided that such Indebtedness exists
at the time the Person becomes a Subsidiary or at the time of such Permitted
Acquisition and is not created in contemplation of or in connection therewith;

 

(p)                            unsecured indebtedness of the Loan Parties and
their Subsidiaries; provided, that (i) no Default exists or would result from
the incurrence of such indebtedness, (ii) such Indebtedness shall not be senior
in right of payment to the Obligations, and (iii) the Borrower shall be
compliance with the Senior Leverage Ratio set forth in Section 8.23(a) hereof on
a pro forma basis after giving effect to the incurrence of such indebtedness;

 

(q)                            Indebtedness existing on the date hereof and set
forth in Schedule 8.7 and extensions, renewals and replacements of any such
Indebtedness that do not increase the

 

59

--------------------------------------------------------------------------------


 

outstanding principal amount thereof except by an amount equal to a reasonable
premium or other amount paid, and reasonable fees and expenses incurred, in
connection with such extension, renewal or replacement;

 

(r)                               Guarantees (i) by the Borrower of Indebtedness
otherwise permitted hereunder of any Subsidiary and (ii) by any Subsidiary of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Subsidiary;

 

(s)                              indebtedness of PBS to any Loan Party, provided
that any such indebtedness shall be not permitted hereunder if such investment
exceeds the PBS Limit and is outstanding for more than seven (7) Business Days
(or, if the requirements of PBS change after the Closing Date pursuant to law,
rule, regulation or order or pursuant to the requirements of any clearing
corporation or broker, such longer period as the Administrative Agent may
approve from time to time); and

 

(t)                               customary indemnification obligations in favor
of buyers of assets in connection with dispositions not prohibited hereunder.

 

Section 8.8.                                                   Liens.  No Loan
Party shall, nor shall it permit any of its Subsidiaries to, create, incur or
permit to exist any Lien of any kind on any Property owned by any such Person;
provided, however, that the foregoing shall not apply to nor operate to prevent:

 

(a)                            Liens arising by statute in connection with
worker’s compensation, unemployment insurance, old age benefits, social security
obligations, Taxes, assessments, statutory obligations or other similar charges
(other than Liens arising under ERISA), good faith cash deposits in connection
with bids, tenders, contracts, surety bonds or leases to which any Loan Party or
any Subsidiary of a Loan Party is a party or other cash deposits required to be
made in the ordinary course of business, provided in each case that the
obligation is not for borrowed money and that the obligation secured is not
overdue or, if overdue, is being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves have been established therefor;

 

(b)                            mechanics’, workmen’s, materialmen’s, landlords’,
carriers’ or other similar Liens arising in the ordinary course of business with
respect to obligations which are not due or which are being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest;

 

(c)                             judgment liens and judicial attachment liens not
constituting an Event of Default under Section 9.1(g) and the pledge of assets
for the purpose of securing an appeal, stay or discharge in the course of any
legal proceeding;

 

(d)                            Liens on equipment of any Loan Party or any
Subsidiary of a Loan Party created solely for the purpose of securing
indebtedness permitted by Section 8.7(b), representing or incurred to finance
the purchase price of such Property, provided that no such Lien shall extend to
or cover other Property of such Loan Party or such Subsidiary

 

60

--------------------------------------------------------------------------------


 

other than the respective Property so acquired (and accessions thereto), and the
principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon, and as increased in connection with any refinancing thereof
by an amount equal to a reasonable premium or other amount paid, and reasonable
fees and expenses incurred, in connection with such refinancing;

 

(e)                          any interest or title of a lessor under any
operating lease, including the filing of Uniform Commercial Code financing
statements solely as a precautionary measure in connection with operating leases
entered into by any Loan Party or any Subsidiary of a Loan Party in the ordinary
course of its business;

 

(f)                           easements, rights-of-way, restrictions, and other
similar encumbrances against real property incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of any Loan Party or any
Subsidiary of a Loan Party;

 

(g)                             bankers’ Liens, rights of setoff and other
similar Liens (including under Section 4-210 of the Uniform Commercial Code) in
one or more deposit accounts maintained by any Loan Party or any Subsidiary of a
Loan Party, in each case granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided that, unless such Liens are non-consensual and arise by
operation of law, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;

 

(h)                            non-exclusive licenses of intellectual property
granted in the ordinary course of business and not interfering in any material
respect with the ordinary conduct of business of any Loan Party or any
Subsidiary of a Loan Party;

 

(i)                            Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto permitted by
Section 8.7(l);

 

(j)                           Liens (i) on cash advances in favor of the seller
of any Property to be acquired in a Permitted Acquisition to be applied against
the purchase price for such Property, or (ii) consisting of an agreement to
dispose of any Property in a disposition permitted under Section 8.10, in each
case, solely to the extent such Acquisition or disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;

 

(k)                            Liens on Property of a Person existing at the
time such Person is acquired or merged with or into or consolidated with any
Loan Party or any Subsidiary of a Loan Party to the extent permitted hereunder
(and not created in anticipation or contemplation

 

61

--------------------------------------------------------------------------------


 

thereof) and securing Indebtedness permitted under Section 8.7(n); provided that
such Liens do not extend to Property not subject to such Liens at the time of
acquisition; and

 

(l)                            Liens and rights of setoff of securities
intermediaries in respect of securities accounts maintained in the ordinary
course of business.

 

Section 8.9.                                           Investments,
Acquisitions, Loans and Advances.  No Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, make, retain or have outstanding
any investments (whether through purchase of stock or obligations or otherwise)
in, or loans or advances to (other than for travel advances and other similar
cash advances made to employees in the ordinary course of business and other
than accounts receivable arising in the ordinary course of business), any other
Person, or make any Acquisition; provided, however, that the foregoing shall not
apply to nor operate to prevent:

 

(a)                            investments in Cash Equivalents;

 

(b)                            existing investments in their respective
Subsidiaries outstanding on the Closing Date;

 

(c)                             (i) intercompany loans and advances made by one
Loan Party to another Loan Party, and (ii) intercompany loans and advances made
by one Excluded Subsidiary to another Excluded Subsidiary;

 

(d)                            investments constituting Permitted Intercompany
Transfers;

 

(e)                             investments in PBS, provided that any such
investment shall not be permitted hereunder if such investment exceeds the PBS
Limit and is outstanding for more than seven (7) Business Days (or, if the
requirements of PBS change after the Closing Date pursuant to law, rule,
regulation or order or pursuant to the requirements of any clearing corporation
or broker, such longer period as the Administrative Agent may approve from time
to time);

 

(f)                           investments by any Loan Party and its Subsidiaries
in connection with interest rate, foreign currency, and commodity Hedging
Agreements entered into with financial institutions in connection with bona fide
hedging activities in the ordinary course of business and not for speculative
purposes;

 

(g)                             promissory notes and other non-cash
consideration received in connection with dispositions permitted by
Section 8.10;

 

(h)                            investments (including debt obligations and
equity interests) received in connection with the bankruptcy or reorganization
of suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business and upon the foreclosure with respect to any secured investment or
other transfer of title with respect to any secured investment;

 

62

--------------------------------------------------------------------------------


 

(i)                            Permitted Acquisitions;

 

(j)                          Guarantees constituting Indebtedness permitted by
Section 8.7;

 

(k)                       bank deposits and securities accounts in the ordinary
course of business;

 

(l)                           non-cash consideration received, to the extent
permitted by the Loan Documents, in connection with the Disposition of Property
permitted by this Agreement;

 

(m)                   investments made by PBS in the ordinary course of
business;

 

(n)                       investments listed on Schedule 8.9 as of the Closing
Date; and

 

(o)                       other investments, loans, and advances in addition to
those otherwise permitted by this Section in an amount not to exceed $5,000,000
in the aggregate at any one time outstanding;

 

provided that (i) any Investment that when made complies with the requirements
of the definition of the term “Cash Equivalent” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements and (ii) any Investment that is denominated in a currency
other than U.S. Dollars and that was permitted at the time of investment by this
covenant shall not violate this covenant thereafter due to any fluctuation in
currency values.  In determining the amount of investments, acquisitions, loans,
and advances permitted under this Section, investments and acquisitions shall
always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), and loans and advances shall be taken at
the principal amount thereof then remaining unpaid.

 

Section 8.10.                                            Mergers, Consolidations
and Sales.  No Loan Party shall, nor shall it permit any of its Subsidiaries to,
be a party to any merger or consolidation or amalgamation, or sell, transfer,
lease or otherwise dispose of all or any part of its Property, including any
disposition of Property as part of a sale and leaseback transaction, or in any
event sell or discount (with or without recourse) any of its notes or accounts
receivable; provided, however, that this Section shall not apply to nor operate
to prevent:

 

(a)                            the sale or lease of inventory, or the granting
of licenses, sublicenses, leases or subleases, in each case in the ordinary
course of business;

 

(b)                            the sale, transfer, lease or other disposition of
Property (i) of any Loan Party to another Loan Party, (ii) of any Excluded
Subsidiary to another Excluded Subsidiary, or (iii) constituting a Permitted
Intercompany Transfer so long as such Permitted Intercompany Transfer is in
compliance with Section 8.16;

 

(c)                             the merger of any Subsidiary into a Loan Party;
provided that, in the case of any merger involving (i) the Borrower, the
Borrower is the corporation surviving the merger or (ii) a Loan Party (other
than the Borrower) and an Excluded Subsidiary, such Loan Party shall be the
Person surviving the merger;

 

63

--------------------------------------------------------------------------------


 

(d)                            the merger of any Excluded Subsidiary into any
other Excluded Subsidiary;

 

(e)                             the sale of delinquent notes or accounts
receivable in the ordinary course of business for purposes of collection only
(and not for the purpose of any bulk sale or securitization transaction);

 

(f)                           the sale, transfer or other disposition of any
tangible personal property that, in the reasonable business judgment of the
relevant Loan Party or its Subsidiary, has become unnecessary, obsolete or worn
out, and which is disposed of in the ordinary course of business;

 

(g)                             sales of Cash Equivalents in the ordinary course
of business and for fair market value;

 

(h)                            the sale by PBS of securities or other financial
assets in the ordinary course of business;

 

(i)                            the unwinding of any Hedging Agreement;

 

(j)                           the lapse or abandonment of intellectual property
in the ordinary course of business;

 

(k)                            any single transaction or series of related
transactions that involves assets or equity interests having a fair market value
of less than $1,000,000;

 

(l)                            transfers of property subject to casualty or
condemnation proceedings (including in lieu thereof) upon the receipt of the net
cash proceeds therefor;

 

(m)                            terminations of leases, subleases, licenses and
sublicenses by the Borrower or any of its Subsidiaries in the ordinary course of
business;

 

(n)                            sales by the Borrower or any of its Subsidiaries
of immaterial non-core assets acquired in connection with an Acquisition which
are not used in the business of the Borrower and its Subsidiaries;

 

(o)                            transfers of equity issued by ERS to current
equity holders of ERS to enable such holders to maintain their percentage
interests in ERS; and

 

(p)                            the Disposition of Property of any Loan Party or
any Subsidiary of a Loan Party (including any Disposition of Property as part of
a sale and leaseback transaction or the equity interest held in a Subsidiary) so
long as (i) such Disposition shall be made for fair value, (ii) at least 75% of
the total consideration received therefor shall consist of cash or Cash
Equivalents, (iii) No Default exists or would result therefrom, and (iv) the
Loan Parties are in compliance with the Minimum Adjusted EBITDA covenant set
forth in Section 8.23(d) on a pro forma basis after giving effect to such
Disposition (looking

 

64

--------------------------------------------------------------------------------


 

back four completed fiscal quarters as if the Disposition occurred on the first
day of such period).

 

Section 8.11.                                            Maintenance of
Subsidiaries.  No Loan Party shall assign, sell or transfer, nor shall it permit
any of its Subsidiaries to issue, assign, sell or transfer, any shares of
capital stock or other equity interests of a Subsidiary (other than any Excluded
Subsidiaries); provided, however, that the foregoing shall not operate to
prevent: (a) the issuance, sale, and transfer to any person of any shares of
capital stock of a Subsidiary solely for the purpose of qualifying, and to the
extent legally necessary to qualify, such person as a director of such
Subsidiary, and (b) any transaction permitted by Section 8.10(c), (d), (o) or
(p) above.

 

Section 8.12.                                            Dividends and Certain
Other Restricted Payments.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, (a) declare or pay any dividends on or make any other
distributions in respect of any class or series of its capital stock or other
equity interests (other than dividends or distributions payable solely in its
capital stock or other equity interests), or (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests or any warrants, options, or similar instruments to
acquire the same, (collectively referred to herein as “Restricted Payments”);
provided, however, that the foregoing shall not operate to prevent:

 

(i)                                  the making of dividends or distributions by
any Wholly-Owned Subsidiary to the Borrower or any of its Subsidiaries;

 

(ii)                                     the making of Restricted Payments by
any Subsidiary that is not a Wholly-Owned Subsidiary so long as (A) no Default
exists or would result from making such Restricted Payment and (B) such
Restricted Payment is made to the equity holders of such Subsidiary on a pro
rata basis based upon the percentage of equity in such Subsidiary held by such
Subsidiary’s equity holders; and

 

(iii)                                      the making of Restricted Payments by
any Loan Party or Subsidiary to its shareholders, provided (A) no Default exists
or would result from making such Restricted Payment, and (B) the aggregate
amount of such Restricted Payments during any period of four consecutive fiscal
quarters shall not exceed 50% of the amount by which Adjusted EBITDA for the
period of four consecutive fiscal quarters ended immediately prior to the date
of determination exceeds $27,000,000.

 

Section 8.13.                                            ERISA.  Each Loan Party
shall, and shall cause each of its Subsidiaries and any member of its Controlled
Group to, promptly pay and discharge all obligations and liabilities arising
under ERISA of a character which if unpaid or unperformed would reasonably be
expected to result in the imposition of a Lien against any of its Property or
the property of any member of its Controlled Group.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, promptly notify the Administrative
Agent and each Lender of:  (a) the occurrence of any Reportable Event with
respect to a Plan or Multiemployer Plan, (b) receipt of any notice from the PBGC
of its intention to seek termination of any Plan or Multiemployer Plan or
appointment of a trustee therefor, (c) its or any member of its Controlled
Group’s intention to terminate or withdraw from any Plan or Multiemployer Plan,
and (d) the occurrence of any event with respect

 

65

--------------------------------------------------------------------------------


 

to any Plan which would result in the incurrence by any Loan Party or any
Subsidiary of a Loan Party of any material liability, fine or penalty, or any
material increase in the contingent liability of any Loan Party or any
Subsidiary of a Loan Party with respect to any post-retirement Welfare Plan
benefit, which, in any case, could reasonably be expected to result in a
Material Adverse Effect, individually or in the aggregate.

 

Section 8.14.                                            Compliance with Laws. 
(a) Each Loan Party shall, and shall cause each of its Subsidiaries to, comply
in all respects with all Legal Requirements applicable to or pertaining to its
Property or business operations, where any such non-compliance, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or result in a Lien upon any of its Property.

 

(b)                                      Without limiting Section 8.14(a) above,
each Loan Party shall, and shall cause each of its Subsidiaries to, at all
times, do the following to the extent the failure to do so, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect: 
(i) comply in all material respects with, and maintain each of the Premises in
compliance in all material respects with, all applicable Environmental Laws;
(ii) require that each tenant and subtenant, if any, of any of the Premises or
any part thereof comply in all material respects with all applicable
Environmental Laws; (iii) obtain and maintain in full force and effect all
material governmental approvals required by any applicable Environmental Law for
the operation of their business and each of the Premises; (iv) cure any material
violation by it or at any of the Premises of applicable Environmental Laws;
(v) not allow the presence or operation at any of the Premises of any
(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to applicable Environmental Law; (vi) not
manufacture, use, generate, transport, treat, store, Release, dispose or handle
any Hazardous Material (or allow any tenant or subtenant to do any of the
foregoing) at any of the Premises except in the ordinary course of its business,
in de minimis amounts, and in compliance with all applicable Environmental Laws;
(vii) within ten (10) Business Days notify the Administrative Agent in writing
of and provide any reasonably requested documents upon learning of any of the
following in connection with any Loan Party or any Subsidiary of a Loan Party or
any of the Premises:  (1) any material Environmental Liability; (2) any material
Environmental Claim; (3) any material violation of an Environmental Law or
material Release, threatened Release or disposal of a Hazardous Material;
(4) any restriction on the ownership, occupancy, use or transferability of any
Premises arising from or in connection with any (x) Release, threatened Release
or disposal of a Hazardous Material or (y) Environmental Law; or (5) any
environmental, natural resource, health or safety condition, which individually
or in the aggregate would reasonably be expected to have a Material Adverse
Effect; (viii) conduct at its expense any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other corrective or
response action necessary to remove, remediate, clean up, correct or abate any
material Release, threatened Release or violation of any applicable
Environmental Law; (ix) abide by and observe any restrictions on the use of the
Premises imposed by any Governmental Authority as set forth in a deed or other
instrument affecting any Loan Party’s or any of its Subsidiary’s interest
therein; and (x) perform, satisfy, and implement any operation, maintenance or
corrective actions or other requirements of any Governmental Authority or
Environmental Law, or included in any no further action letter or covenant not
to sue issued by any Governmental Authority under any Environmental Law.

 

66

--------------------------------------------------------------------------------


 

Section 8.15.                                            Compliance with OFAC
Sanctions Programs.  (a) Each Loan Party shall at all times comply in all
material respects with the requirements of all OFAC Sanctions Programs
applicable to such Loan Party and shall cause each of its Subsidiaries to comply
in all material respects with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary.

 

(b)                                      Each Loan Party shall provide the
Administrative Agent and the Lenders any information regarding the Loan Parties
and their Subsidiaries necessary for the Administrative Agent and the Lenders to
comply with all applicable OFAC Sanctions Programs.

 

(c)                                      If any Loan Party obtains actual
knowledge or receives any written notice that any Loan Party, or any Subsidiary
of any Loan Party is named on the then current OFAC SDN List (such occurrence,
an “OFAC Event”), such Loan Party shall promptly (i) give written notice to the
Administrative Agent and the Lenders of such OFAC Event, and (ii) comply in all
material respects with all applicable laws with respect to such OFAC Event
(regardless of whether the party included on the OFAC SDN List is located within
the jurisdiction of the United States of America), including the OFAC Sanctions
Programs, and each Loan Party hereby authorizes and consents to the
Administrative Agent and the Lenders taking any and all steps the Administrative
Agent or the Lenders deem necessary, in their sole but reasonable discretion, to
avoid violation of all applicable laws with respect to any such OFAC Event,
including the requirements of the OFAC Sanctions Programs (including the
freezing and/or blocking of assets and reporting such action to OFAC).

 

Section 8.16.                                            Burdensome Contracts
With Affiliates.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, enter into any contract, agreement or business arrangement with
any of its Affiliates on terms and conditions which are less favorable to such
Loan Party or such Subsidiary than would be usual and customary in similar
contracts, agreements or business arrangements between Persons not affiliated
with each other; provided that the foregoing restriction shall not apply to
(a) transactions between or among the Loan Parties, and (b) contracts,
agreements and business arrangements between a Loan Party and an Excluded
Subsidiary where the purchase price is the cost of such goods or services being
provided pursuant to such contracts, agreements and business arrangements.

 

Section 8.17.                                            No Changes in Fiscal
Year.  The fiscal year of the Borrower and its Subsidiaries (excluding Envestnet
India, whose fiscal year ends on March 31 of each year) ends on December 31 of
each year; and the Borrower shall not, nor shall it permit any Subsidiary to,
change its fiscal year from its present basis except that Envestnet India may
change its fiscal year end to December 31 of each year.

 

Section 8.18.                                            Formation of
Subsidiaries.  Promptly upon the formation or acquisition of any Subsidiary, the
Loan Parties shall provide the Administrative Agent and the Lenders notice
thereof (at which time Schedule 6.2 shall be deemed amended to include reference
to such Subsidiary).  If such newly formed or acquired Subsidiary is not an
Excluded Subsidiary or if ERS becomes a Significant Subsidiary or a Wholly-Owned
Subsidiary, the Loan Parties shall promptly cause such Subsidiary to execute and
deliver a Guaranty Agreement (including an Additional Guarantor Supplement in
the form attached hereto as Exhibit F or such other form

 

67

--------------------------------------------------------------------------------


 

reasonably acceptable to the Administrative Agent) and otherwise comply with the
requirements of Section 11.

 

Section 8.19.                                            Change in the Nature of
Business.  No Loan Party shall, nor shall it permit any of its Subsidiaries to,
engage in any business or activity if as a result the general nature of the
business of such Loan Party or any of its Subsidiaries would be changed in any
material respect from the general nature of the business engaged in by it as of
the Closing Date.

 

Section 8.20.                                            Use of Proceeds.  The
Borrower shall use the credit extended under this Agreement solely for the
purposes set forth in, or otherwise permitted by, Section 6.4.

 

Section 8.21.                                            No Restrictions. 
Except as provided herein, no Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Loan Party or any Subsidiary of a Loan Party to:  (a) pay
dividends or make any other distribution on any Subsidiary’s capital stock or
other equity interests owned by such Loan Party or any other Subsidiary, (b) pay
any indebtedness owed to any Loan Party or any other Subsidiary, (c) make loans
or advances to any Loan Party or any Subsidiary, (d) transfer any of its
Property to any Loan Party or any other Subsidiary, or (e) guarantee the
Obligations and/or grant Liens on its assets to the Administrative Agent as
required by the Loan Documents; provided that the foregoing shall not apply to
(i) restrictions and conditions existing on the date hereof identified on
Schedule 8.21 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(ii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale; provided, such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted hereunder and (iv) customary
provisions in leases and other contracts restricting the assignment thereof.

 

Section 8.22.                                            Subordinated Debt.  No
Loan Party shall, nor shall it permit any of its Subsidiaries to, (a) amend or
modify any of the terms or conditions relating to Subordinated Debt, (b) make
any voluntary prepayment of Subordinated Debt or effect any voluntary redemption
thereof (other than in connection with a refinancing thereof made with the
proceeds of equity or other Subordinated Debt or Indebtedness that was incurred
under Section 8.7(o)), or (c) make any payment on account of Subordinated Debt
which is prohibited under the terms of any instrument or agreement subordinating
the same to the Obligations.  Notwithstanding the foregoing, the Loan Parties or
their Subsidiaries may agree to a decrease in the interest rate applicable
thereto or to a deferral of repayment of any of the principal of or interest on
the Subordinated Debt beyond the current due dates therefor or to any other
amendment, modification, waiver or other change to the Subordinated Debt that is
not materially adverse to the Lenders.

 

Section 8.23.                                            Financial Covenants.

 

(a)                                     Senior Leverage Ratio. The Borrower
shall not, at any time, permit the Senior Leverage Ratio to be greater than 2.25
to 1.0.

 

68

--------------------------------------------------------------------------------


 

(b)                                      Total Leverage Ratio.  The Borrower
shall not, at any time, permit the Total Leverage Ratio to be greater than 3.5
to 1.0.

 

(c)                                      Interest Coverage Ratio.  The Borrower
shall, at all times, maintain an Interest Coverage Ratio of not less than 4.0 to
1.0.

 

(d)                                      Minimum Adjusted EBITDA.  As of the
last day of each fiscal quarter of the Borrower, the Borrower shall maintain
Adjusted EBITDA for the four fiscal quarters then ended of not less than
$27,000,000.

 

Section                                        8.24.                     Post
Closing Matters.  The Borrower shall deliver to the Administrative Agent (i) an
opinion of counsel reasonably acceptable to the Administrative Agent for each of
Tamarac Inc., Prima Capital Holding, Inc., PMC International, Inc. and Portfolio
Management Consultants, Inc. not later than 60 days after the Closing Date (or
such later date as the Administrative Agent may agree to in its sole discretion)
and (ii) a Certificate of Dissolution for Envestnet Securities, Inc. not later
than 30 days after the Closing Date (or such later date as the Administrative
Agent may agree to in its sole discretion).

 

SECTION 9.                                             EVENTS OF DEFAULT AND
REMEDIES.

 

Section 9.1.                                           Events of Default.  Any
one or more of the following shall constitute an “Event of Default” hereunder:

 

(a)                            (i) default in the payment when due of all or any
part of the principal of any Loan (whether at the stated maturity thereof or at
any other time provided for in this Agreement) or of any Reimbursement
Obligation; or (ii) default in the payment when due of any interest on any Loan
or of any fee or other Obligation payable hereunder or under any other Loan
Document, and such failure shall continue unremedied for a period of five days;

 

(b)                            default in the observance or performance of any
covenant set forth in Sections 8.5(h)(iii), 8.7, 8.8, 8.9, 8.10, 8.11, 8.12,
8.16, 8.17, 8.20, 8.21, 8.22, 8.23 or 8.24 of this Agreement or default in the
observance or performance of any covenant set forth in Section 8.5 (other than
Section 8.5(h)(iii)) for a period of fifteen (15) days after the earlier of
(i) the date on which such failure shall first become known to any Responsible
Officer of any Loan Party or (ii) written notice thereof is given to the
Borrower by the Administrative Agent;

 

(c)                             default in the observance or performance of any
other provision hereof or of any other Loan Document which is not remedied
within thirty (30) days after the earlier of (i) the date on which such failure
shall first become known to any Responsible Officer of any Loan Party or
(ii) written notice thereof is given to the Borrower by the Administrative
Agent;

 

(d)                            any representation or warranty made herein or in
any other Loan Document or in any certificate furnished to the Administrative
Agent or the Lenders

 

69

--------------------------------------------------------------------------------


 

pursuant hereto or thereto or in connection with any transaction contemplated
hereby or thereby proves untrue in any material respect as of the date of the
issuance or making or deemed making thereof;

 

(e)                             (i) any of the Loan Documents shall for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations not be or shall cease to be in full force and
effect or is declared to be null and void, or (ii) any Loan Party takes any
action for the purpose of terminating, repudiating or rescinding any Loan
Document executed by it or any of its obligations thereunder, or (iii) any Loan
Party or any Subsidiary of a Loan Party makes any payment on account of any
Subordinated Debt which is prohibited under the terms of any instrument
subordinating such Subordinated Debt to any Obligations, or any subordination
provision in any document or instrument (including, without limitation, any
intercreditor or subordination agreement) relating to any Subordinated Debt
shall cease to be in full force and effect, or any Person (including the holder
of any Subordinated Debt) shall contest in any manner the validity, binding
nature or enforceability of any such provision;

 

(f)                           default shall occur under any Material
Indebtedness issued, assumed or guaranteed by any Loan Party or any Significant
Subsidiary, or under any indenture, agreement or other instrument under which
the same may be issued, and such default shall continue for a period of time
sufficient to permit the acceleration of the maturity of any such Material
Indebtedness (whether or not such maturity is in fact accelerated), or any such
Material Indebtedness shall not be paid when due (whether by demand, lapse of
time, acceleration or otherwise);

 

(g)                             any judgment or judgments, writ or writs or
warrant or warrants of attachment, or any similar process or processes, shall be
entered or filed against any Loan Party or any Significant Subsidiary, or
against any of their respective Property, in an aggregate amount for all such
Persons in excess of $5,000,000 (except to the extent fully covered by insurance
pursuant to which the insurer has accepted liability therefor in writing), and
which remains undischarged, unvacated, unbonded or unstayed for a period of
30 days, or any action shall be legally taken by a judgment creditor to attach
or levy upon any Property of any Loan Party or any Significant Subsidiary to
enforce any such judgment;

 

(h)                            any Loan Party or any Subsidiary of a Loan Party,
or any member of its Controlled Group, shall fail to pay when due, after the
expiration of any applicable grace period, an amount or amounts aggregating for
all such Persons in excess of $5,000,000 which it shall have become liable to
pay to the PBGC, a Plan or a Multiemployer Plan under Title IV of ERISA; or
notice of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $5,000,000 (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by any Loan Party or any Subsidiary of a Loan

Party, or any other member of its Controlled Group, any plan administrator or
any combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any Loan

 

70

--------------------------------------------------------------------------------


 

Party or any Subsidiary of a Loan Party, or any member of its Controlled Group,
to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within thirty (30) days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated;

 

(i)                            any Change of Control shall occur;

 

(j)                           any Loan Party or any Significant Subsidiary shall
(i) have entered involuntarily against it an order for relief under the United
States Bankruptcy Code, as amended, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its Property,
(v) institute any proceeding seeking to have entered against it an order for
relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (vi) take any corporate or similar action in
furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k); or

 

(k)                            a custodian, receiver, trustee, examiner,
liquidator or similar official shall be appointed for any Loan Party or any
Significant Subsidiary, or any substantial part of any of its Property, or a
proceeding described in Section 9.1(j)(v) shall be instituted against any Loan
Party or any Significant Subsidiary, and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of 60 days.

 

Section 9.2.                                           Non-Bankruptcy Defaults. 
When any Event of Default (other than those described in subsection (j) or
(k) of Section 9.1 with respect to the Borrower) has occurred and is continuing,
the Administrative Agent shall, by written notice to the Borrower: (a) if so
directed by the Required Lenders, terminate the remaining Commitments and all
other obligations of the Lenders hereunder on the date stated in such notice
(which may be the date thereof); (b) if so directed by the Required Lenders,
declare the principal of and the accrued interest on all outstanding Loans to be
forthwith due and payable and thereupon all outstanding Loans, including both
principal and interest thereon, shall be and become immediately due and payable
together with all other amounts payable under the Loan Documents without further
demand, presentment, protest or notice of any kind; and (c) if so directed by
the Required Lenders, demand that the Borrower immediately deliver to the
Administrative Agent Cash Collateral in an amount equal to 105% of the aggregate
amount of each Letter of Credit then outstanding, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Lenders, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any

 

71

--------------------------------------------------------------------------------


 

drawings or other demands for payment have been made under any Letter of
Credit.  In addition, the Administrative Agent may exercise on behalf of itself,
the Lenders and the L/C Issuer all rights and remedies available to it, the
Lenders and the L/C Issuer under the Loan Documents or applicable law or equity
when any such Event of Default has occurred and is continuing.  The
Administrative Agent shall give notice to the Borrower under
Section 9.1(c) promptly upon being requested to do so by any Lender.  The
Administrative Agent, after giving notice to the Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

 

Section 9.3.                                           Bankruptcy Defaults. 
When any Event of Default described in subsections (j) or (k) of Section 9.1
with respect to the Borrower has occurred and is continuing, then all
outstanding Loans shall immediately become due and payable together with all
other amounts payable under the Loan Documents without presentment, demand,
protest or notice of any kind, the obligation of the Lenders to extend further
credit pursuant to any of the terms hereof shall immediately terminate and the
Borrower shall immediately deliver to the Administrative Agent Cash Collateral
in an amount equal to 105% of the aggregate amount of each Letter of Credit then
outstanding, the Borrower acknowledging and agreeing that the Lenders would not
have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Lenders, and the Administrative Agent on their behalf, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any draws or other demands for payment have been made under any
of the Letters of Credit.  In addition, the Administrative Agent may exercise on
behalf of itself, the Lenders and the L/C Issuer all rights and remedies
available to it, the Lenders and the L/C Issuer under the Loan Documents or
applicable law or equity when any such Event of Default has occurred and is
continuing.

 

Section 9.4.                                           Collateral for Undrawn
Letters of Credit.  (a) If the prepayment of the amount available for drawing
under any or all outstanding Letters of Credit is required under any of
Section 2.2(b), 2.7(b), 2.12, 2.13, 9.2 or 9.3 above, the Borrower shall
forthwith pay the amount required to be so prepaid, to be held by the
Administrative Agent as provided in subsection (b) below.

 

(b)                                      All amounts prepaid pursuant to
subsection (a) above shall be held by the Administrative Agent in one or more
separate collateral accounts (each such account, and the credit balances,
properties, and any investments from time to time held therein, and any
substitutions for such account, any certificate of deposit or other instrument
evidencing any of the foregoing and all proceeds of and earnings on any of the
foregoing being collectively called the “Collateral Account”) as security for,
and for application by the Administrative Agent (to the extent available) to,
the reimbursement of any payment under any Letter of Credit then or thereafter
made by the L/C Issuer, and to the payment of the unpaid balance of all other
Obligations, Hedging Liability and Bank Product Obligations.  The Collateral
Account shall be held in the name of and subject to the exclusive dominion and
control of the Administrative Agent for the benefit of the Administrative Agent,
the Lenders, and the L/C Issuer.  If and when requested by the Borrower, the
Administrative Agent shall invest funds held in the Collateral Account from time
to time in direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America with a
remaining

 

72

--------------------------------------------------------------------------------


 

maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders.  Subject to the terms of Sections 2.12 and 2.13, if the
Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 2.7(b), at the request of the
Borrower the Administrative Agent shall release to the Borrower amounts held in
the Collateral Account so long as at the time of the release and after giving
effect thereto no Default exists.  After all Letters of Credit have expired or
been cancelled and the expiration or termination of all Commitments, at the
request of the Borrower, the Administrative Agent shall release any remaining
amounts held in the Collateral Account following payment in full in cash of all
Obligations, Hedging Liability and Bank Product Obligations.

 

Section 9.5.                                           Post-Default
Collections.  Anything contained herein or in the other Loan Documents to the
contrary notwithstanding (including, without limitation, Section 2.7(b)), all
payments and collections received in respect of the Obligations and all payments
made under or in respect of the Guaranty Agreements received, in each instance,
by the Administrative Agent or any of the Lenders after acceleration or the
final maturity of the Obligations or termination of the Commitments as a result
of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:

 

(a)                                 first, to the payment of any outstanding
costs and expenses incurred by the Administrative Agent in protecting,
preserving or enforcing rights under the Loan Documents, and in any event
including all costs and expenses of a character which the Loan Parties have
agreed to pay the Administrative Agent under Section 12.4 (such funds to be
retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in which
event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);

 

(b)                            second, to the payment of any outstanding
interest and fees due under the Loan Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof;

 

(c)                             third, to the payment of principal on the Loans,
unpaid Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 (until the Administrative Agent is holding an amount of
cash equal to 105% of the then outstanding amount of all such L/C Obligations),
and Hedging Liability, the aggregate amount paid to, or held as collateral
security for, the Lenders and L/C Issuer and, in the case of Hedging Liability,
their Affiliates to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

 

(d)                           fourth, to the payment of all other unpaid
Obligations and all other indebtedness, obligations, and liabilities of the
Borrower and its Subsidiaries arising under or pursuant to the Loan Documents
(including, without limitation, Bank Product

 

73

--------------------------------------------------------------------------------


 

Obligations) to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof; and

 

(e)                             finally, to the Loan Parties or whoever else may
be lawfully entitled thereto.

 

SECTION 10.                                      THE ADMINISTRATIVE AGENT.

 

Section 10.1.                                            Appointment and
Authority.  Each of the Lenders and the L/C Issuers hereby irrevocably appoints
Bank of Montreal to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Section 10 are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuers, and neither the Borrower nor any other Loan Party shall
have rights as a third-party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

Section 10.2.                                            Rights as a Lender. 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

Section 10.3.                                            Action by
Administrative Agent; Exculpatory Provisions. (a) The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent and its Related Parties:

 

(i)                            shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

(ii)                              shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or

 

74

--------------------------------------------------------------------------------


 

percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law.  The Administrative Agent shall in
all cases be fully justified in failing or refusing to act hereunder or under
any other Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty or responsibility to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

(b)                                      Neither the Administrative Agent nor
any of its Related Parties shall be liable for any action taken or not taken by
the Administrative Agent under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.2, 9.3, 9.4, 9.5 and 12.3), or (ii) in the absence of its
own bad faith, gross negligence or willful misconduct as determined by a court
of competent jurisdiction by final and nonappealable judgment.  Any such action
taken or failure to act pursuant to the foregoing shall be binding on all
Lenders.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender, or the L/C Issuer.

 

(c)                                      Neither the Administrative Agent nor
any of its Related Parties shall be responsible for or have any duty or
obligation to any Lender or L/C Issuer or participant or any other Person to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Section 7.1 or 7.2 or elsewhere herein, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

75

--------------------------------------------------------------------------------


 

Section 10.4.                                            Reliance by
Administrative Agent.  The Administrative Agent shall be entitled to rely upon,
and shall be fully protected in relying and shall not incur any liability for
relying upon, any notice, request, certificate, communication, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall be fully protected in relying and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or L/C Issuer prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Section 10.5.                                            Delegation of Duties. 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 10.6.                                            Resignation of
Administrative Agent.  (a) The Administrative Agent may at any time give notice
of its resignation to the Lenders, the L/C Issuers and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States of America, or an Affiliate of any
such bank with an office in the United States of America.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

76

--------------------------------------------------------------------------------


 

(b)                                      With effect from the Resignation
Effective Date, (i) the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents, and
(ii) except for any indemnity payments owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent
(other than any rights to indemnity payments or other amounts owed to the
retiring Administrative Agent), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Section 10 and Section 12.4 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Section 10.7.                                            Non-Reliance on
Administrative Agent and Other Lenders.  Each Lender and L/C Issuer acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 10.8.                                            L/C Issuer.  The
L/C Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith.  The L/C Issuer
shall have all of the benefits and immunities (i) provided to the Administrative
Agent in this Section 10 with respect to any acts taken or omissions suffered by
the L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the Applications pertaining to such Letters of Credit as
fully as if the term “Administrative Agent”, as used in this Section 10,
included the L/C Issuer with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer.  Any
resignation by the Person then acting as Administrative Agent pursuant to
Section 10.6 shall also constitute its resignation or the resignation of its
Affiliate as L/C Issuer except as it may otherwise agree.  If such Person then
acting as L/C Issuer so resigns, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Loans or fund risk participations in Reimbursement Obligations
pursuant to Section 2.2.  Upon the appointment by the Borrower of a successor
L/C Issuer

 

77

--------------------------------------------------------------------------------


 

hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer
(other than any rights to indemnity payments or other amounts that remain owing
to the retiring L/C Issuer ), and (ii) the retiring L/C Issuer shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents other than with respect to its outstanding Letters of Credit, and
(iii) upon the request of the resigning L/C Issuer, the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of the resigning L/C Issuer with respect to such Letters of Credit.

 

Section 10.9.                                            Hedging Liability and
Bank Product Obligations.  By virtue of a Lender’s execution of this Agreement
or an assignment agreement pursuant to Section 12.2, as the case may be, any
Affiliate of such Lender with whom the Borrower or any other Loan Party has
entered into an agreement creating Hedging Liability or Bank Product Obligations
shall be deemed a Lender party hereto for purposes of any reference in a Loan
Document to the parties for whom the Administrative Agent is acting, it being
understood and agreed that the rights and benefits of such Affiliate under the
Loan Documents consist exclusively of such Affiliate’s right to share in
payments and collections out of the Guaranty Agreements as more fully set forth
in Section 9.5.  In connection with any such distribution of payments and
collections, or any request for the release of the Guaranty Agreements in
connection with the termination of the Commitments and the payment in full of
the Obligations, the Administrative Agent shall be entitled to assume no amounts
are due to any Lender or its Affiliate with respect to Hedging Liability or Bank
Product Obligations unless such Lender has notified the Administrative Agent in
writing of the amount of any such liability owed to it or its Affiliate prior to
such distribution or payment or release of Guaranty Agreements.

 

Section 10.10.                                             Designation of
Additional Agents.  The Administrative Agent shall have the continuing right,
for purposes hereof, at any time and from time to time to designate one or more
of the Lenders (and/or its or their Affiliates) as “syndication agents,”
“documentation agents,” “book runners,” “lead arrangers,” “arrangers,” or other
designations for purposes hereto, but such designation shall have no substantive
effect, and such Lenders and their Affiliates shall have no additional powers,
duties or responsibilities as a result thereof.

 

Section 10.11.                                             Authorization to
Release Guaranties.  The Administrative Agent is hereby irrevocably authorized
by each of the Lenders, the L/C Issuer, and their Affiliates to release any
Subsidiary from its obligations as a Guarantor if such Person ceases to be a
Subsidiary as a result of a transaction permitted under the Loan Documents. 
Upon the Administrative Agent’s request, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release any Person from its
obligations as a Guarantor under the Loan Documents.

 

Section 10.12.                                             Authorization of
Administrative Agent to File Proofs of Claim.  In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or

 

78

--------------------------------------------------------------------------------


 

otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a)                            to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under the Loan Documents including, but not limited to,
Sections 3.1, 4.4, 4.5, and 12.4) allowed in such judicial proceeding; and

 

(b)                            to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.1
and 12.4.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or L/C Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or L/C Issuer in any such proceeding.

 

SECTION 11.                                      THE GUARANTEES.

 

Section 11.1.                                            The Guarantees.  To
induce the Lenders and L/C Issuer to provide the credits described herein and in
consideration of benefits expected to accrue to the Borrower by reason of the
Commitments and for other good and valuable consideration, receipt of which is
hereby acknowledged, each Subsidiary party hereto (including any Subsidiary
executing an Additional Guarantor Supplement in the form attached hereto as
Exhibit F or such other form reasonably acceptable to the Administrative Agent)
and the Borrower (as to the Obligations of another Loan Party) hereby
unconditionally and irrevocably guarantees jointly and severally to the
Administrative Agent, the Lenders, and the L/C Issuer and their Affiliates, the
due and punctual payment of all present and future Obligations, Hedging
Liability, and Bank Product Obligations, including, but not limited to, the due
and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Borrower under the Loan Documents and
the due and punctual payment of all Hedging Liability and Bank Product
Obligations, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and

 

79

--------------------------------------------------------------------------------


 

charges after the entry of an order for relief against the Borrower or such
other obligor in a case under the United States Bankruptcy Code or any similar
proceeding, whether or not such interest, costs, fees and charges would be an
allowed claim against the Borrower or any such obligor in any such proceeding);
provided, however, that, with respect to any Guarantor, Hedging Liability
guaranteed by such Guarantor shall exclude all Excluded Swap Obligations.  In
case of failure by the Borrower or other obligor punctually to pay any
Obligations, Hedging Liability, or Bank Product Obligations guaranteed hereby,
each Guarantor hereby unconditionally agrees to make such payment or to cause
such payment to be made punctually as and when the same shall become due and
payable, whether at stated maturity, by acceleration, or otherwise, and as if
such payment were made by the Borrower or such obligor.

 

Section 11.2.                                            Guarantee
Unconditional.  The obligations of each Guarantor under this Section 11 shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged, or otherwise affected by:

 

(a)                            any extension, renewal, settlement, compromise,
waiver, or release in respect of any obligation of any Loan Party or other
obligor or of any other guarantor under this Agreement or any other Loan
Document or by operation of law or otherwise;

 

(b)                            any modification or amendment of or supplement to
this Agreement or any other Loan Document or any agreement relating to Hedging
Liability or Bank Product Obligations;

 

(c)                             any change in the corporate existence,
structure, or ownership of, or any insolvency, bankruptcy, reorganization, or
other similar proceeding affecting, any Loan Party or other obligor, any other
guarantor, or any of their respective assets, or any resulting release or
discharge of any obligation of any Loan Party or other obligor or of any other
guarantor contained in any Loan Document;

 

(d)                            the existence of any claim, set-off, or other
rights which any Loan Party or other obligor or any other guarantor may have at
any time against the Administrative Agent, any Lender, the L/C Issuer or any
other Person, whether or not arising in connection herewith;

 

(e)                             any failure to assert, or any assertion of, any
claim or demand or any exercise of, or failure to exercise, any rights or
remedies against any Loan Party or other obligor, any other guarantor, or any
other Person or Property;

 

(f)                           any application of any sums by whomsoever paid or
howsoever realized to any obligation of any Loan Party or other obligor,
regardless of what obligations of any Loan Party or other obligor remain unpaid;

 

(g)                             any invalidity or unenforceability relating to
or against any Loan Party or other obligor or any other guarantor for any reason
of this Agreement or of any other Loan Document or any agreement relating to
Hedging Liability or Bank Product Obligations or any provision of applicable law
or regulation purporting to prohibit the

 

80

--------------------------------------------------------------------------------


 

payment by any Loan Party or other obligor or any other guarantor of the
principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Obligations; or

 

(h)                            any other act or omission to act or delay of any
kind by the Administrative Agent, any Lender, the L/C Issuer, or any other
Person or any other circumstance whatsoever that might, but for the provisions
of this subsection, constitute a legal or equitable discharge of the obligations
of any Guarantor under this Section 11.

 

Section 11.3.                                            Discharge Only upon
Payment in Full; Reinstatement in Certain Circumstances.  Each Guarantor’s
obligations under this Section 11 shall remain in full force and effect until
the Commitments are terminated, all Letters of Credit have expired, and the
principal of and interest on the Loans and all other amounts payable by the
Borrower and the other Loan Parties under this Agreement and all other Loan
Documents and, if then outstanding and unpaid, all Hedging Liability and Bank
Product Obligations shall have been paid in full.  If at any time any payment of
the principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable by any Loan Party or other obligor or any guarantor under
the Loan Documents or any agreement relating to Hedging Liability or Bank
Product Obligations is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy, or reorganization of such Loan Party or other
obligor or of any guarantor, or otherwise, each Guarantor’s obligations under
this Section 11 with respect to such payment shall be reinstated at such time as
though such payment had become due but had not been made at such time.

 

Section 11.4.                                            Subrogation.   Each
Guarantor agrees it will not exercise any rights which it may acquire by way of
subrogation by any payment made hereunder, or otherwise, until all the
Obligations, Hedging Liability, and Bank Product Obligations (other than
contingent indemnification obligations for which no claim has been asserted)
shall have been paid in full subsequent to the termination of all the
Commitments and expiration of all Letters of Credit.  If any amount shall be
paid to a Guarantor on account of such subrogation rights at any time prior to
the later of (x) the payment in full of the Obligations, Hedging Liability, and
Bank Product Obligations and all other amounts payable by the Loan Parties
hereunder and the other Loan Documents (other than contingent indemnification
obligations for which no claim has been asserted) and (y) the termination of the
Commitments and expiration of all Letters of Credit, such amount shall be held
in trust for the benefit of the Administrative Agent, the Lenders, and the
L/C Issuer (and their Affiliates) and shall forthwith be paid to the
Administrative Agent for the benefit of the Lenders and L/C Issuer (and their
Affiliates) or be credited and applied upon the Obligations, Hedging Liability,
and Bank Product Obligations, whether matured or unmatured, in accordance with
the terms of this Agreement.

 

Section 11.5.                                            Subordination.  Each
Guarantor (each referred to herein as a “Subordinated Creditor”) hereby
subordinates the payment of all indebtedness, obligations, and liabilities of
the Borrower or other Loan Party owing to such Subordinated Creditor, whether
now existing or hereafter arising, to the indefeasible payment in full in cash
of all Obligations, Hedging Liability, and Bank Product Obligations (other than
contingent indemnification obligations for which no

 

81

--------------------------------------------------------------------------------


 

claim has been asserted).  During the existence of any Event of Default, subject
to Section 11.4, any such indebtedness, obligation, or liability of the Borrower
or other Loan Party owing to such Subordinated Creditor shall be enforced and
performance received by such Subordinated Creditor as trustee for the benefit of
the holders of the Obligations, Hedging Liability, and Bank Product Obligations
and the proceeds thereof shall be paid over to the Administrative Agent for
application to the Obligations, Hedging Liability, and Bank Product Obligations
(whether or not then due), but without reducing or affecting in any manner the
liability of such Guarantor under this Section 11.

 

Section 11.6.                                            Waivers.  Each
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest,
and any notice not provided for herein, as well as any requirement that at any
time any action be taken by the Administrative Agent, any Lender, the
L/C Issuer, or any other Person against the Borrower or any other Loan Party or
other obligor, another guarantor, or any other Person.

 

Section 11.7.                                            Limit on Recovery. 
Notwithstanding any other provision hereof, the right of recovery against each
Guarantor under this Section 11 shall not exceed $1.00 less than the lowest
amount which would render such Guarantor’s obligations under this Section 11
void or voidable under applicable law, including, without limitation, fraudulent
conveyance law.

 

Section 11.8.                                            Stay of Acceleration. 
If acceleration of the time for payment of any amount payable by the Borrower or
other Loan Party or other obligor under this Agreement or any other Loan
Document, or under any agreement relating to Hedging Liability or Bank Product
Obligations, is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or such other Loan Party or obligor, all such amounts otherwise subject
to acceleration under the terms of this Agreement or the other Loan Documents,
or under any agreement relating to Hedging Liability or Bank Product
Obligations, shall nonetheless be payable by the Guarantors hereunder forthwith
on demand by the Administrative Agent made at the request or otherwise with the
consent of the Required Lenders.

 

Section 11.9.                                            Benefit to Guarantors. 
The Loan Parties are engaged in related businesses and integrated to such an
extent that the financial strength and flexibility of the Borrower and the other
Loan Parties has a direct impact on the success of each other Loan Party.  Each
Guarantor will derive substantial direct and indirect benefit from the
extensions of credit hereunder, and each Guarantor acknowledges that this
guarantee is necessary or convenient to the conduct, promotion and attainment of
its business.

 

Section 11.10.                                             Keepwell.  Each
Qualified ECP Guarantor hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Loan Party to honor all of its
obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until discharged in accordance with

 

82

--------------------------------------------------------------------------------


 

Section 11.3.  Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 12.                                                                    
MISCELLANEOUS.

 

Section 12.1.                                            Notices.

 

(a)                                     Notices Generally.  Except in the case
of notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

(i)                            if to the Borrower or any other Loan Party, to it
at 35 East Wacker Drive, Suite 2400, Chicago, Illinois 60601, Attention of Chief
Financial Officer (Facsimile No. (312) 827-2801; Telephone No. (312) 287-3998);

 

(ii)                              if to the Administrative Agent, to Bank of
Montreal at 115 South LaSalle Street, Chicago, Illinois 60603, Attention of
Nicholas Buckingham (Facsimile No. (312) 765-8201; Telephone No. (312) 461-4657;

 

(iii)                               if to BMO Harris Bank N.A. in its capacity
as L/C Issuer, to it at 115 South LaSalle Street, Chicago, Illinois 60603,
Attention of Nicholas Buckingham (Facsimile No. (312) 765-8201; Telephone
No. (312) 461-4657), and if to any other L/C Issuer, to it at the address
provided in writing to the Administrative Agent and the Borrower at the time of
its appointment as an L/C Issuer hereunder; and

 

(iv)                             if to a Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

 

(b)                                      Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or L/C Issuer pursuant to Sections 2.1, 2.2 and 2.5 if such Lender or
L/C Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Sections by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to

 

83

--------------------------------------------------------------------------------


 

accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                      Change of Address, etc.  Any party
hereto may change its address or facsimile number for notices and other
communications hereunder by notice to the other parties hereto.

 

(d)                                      Platform.  (i) Each Loan Party agrees
that the Administrative Agent may, but shall not be obligated to, make the
Communications (as defined below) available to the L/C Issuers and the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

 

(ii)                                       The Platform is provided “as is” and
“as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications (as defined below).  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower or the other Loan Parties,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Loan Party’s or the Administrative Agent’s transmission
of communications through the Platform.  “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any L/C Issuer by means of electronic communications
pursuant to this Section, including through the Platform.

 

Section 12.2.                                            Successors and Assigns.

 

(a)                                     Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign

 

84

--------------------------------------------------------------------------------


 

or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                      Assignments by Lenders.  Any Lender may
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                            Minimum Amounts.  (A) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitments
and the Loans at the time owing to it or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                            in any case not described in
paragraph (b)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)                              Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
paragraph (b)(i)(B) of this Section and, in addition:

 

(A)                            the consent of the Borrower (such consent not to
be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a

 

85

--------------------------------------------------------------------------------


 

Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

 

(B)                            the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

 

(C)                            the consent of L/C Issuer shall be required for
any assignment.

 

(iv)                             Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)                            No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any other Loan Party or any Loan
Party’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(vi)                             No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(vii)                               Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each L/C Issuer and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

86

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 12.4 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)                                      Register.  The Administrative Agent,
acting solely for this purpose as an agent of the Borrower, shall maintain at
one of its offices in Chicago, Illinois a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                      Participations.  Any Lender may at any
time, without the consent of, or notice to, the Borrower or the Administrative
Agent, sell participations to any Person (other than a natural Person or the
Borrower or any other Loan Party or any Loan Party’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitments
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the L/C Issuers and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.8
with respect to any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would reduce the amount of or

 

87

--------------------------------------------------------------------------------


 

postpone any fixed date for payment of any Obligation in which such participant
has an interest.  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.1, 4.4, and 4.5 (subject to the requirements and
limitations therein, including the requirements under Section 4.1(g) (it being
understood that the documentation required under Section 4.1(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.11 and 4.7 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 4.1 or 4.4, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.11 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.6 (Right of Setoff) as though it were a Lender; provided that such
Participant agrees to be subject to Section 12.7 (Sharing of Payments by
Lenders) as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                      Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 12.3.                                            Amendments.  Any
provision of this Agreement or the other Loan Documents may be amended or waived
if, but only if, such amendment or waiver is in writing and is signed by (a) the
Borrower, (b) the Required Lenders, and (c) if the rights or duties of the
Administrative Agent or the L/C Issuer are affected thereby, the Administrative
Agent or the L/C Issuer, as applicable; provided that:

 

(i)                            no amendment or waiver pursuant to this
Section 12.3 shall (A) increase any Commitment of any Lender without the consent
of such Lender or (B) reduce the

 

88

--------------------------------------------------------------------------------


 

amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the default rate provided in Section 2.8
or to waive any obligation of the Borrower to pay interest or fees at the
default rate as set forth therein or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest or any fee payable hereunder;

 

(ii)                              no amendment or waiver pursuant to this
Section 12.3 shall, unless signed by each Lender, change the definition of
Required Lenders, change the provisions of this Section 12.3, change
Section 12.7 in a manner that would affect the ratable sharing of setoffs
required thereby, change the application of payments contained in Section 5.1 or
9.5, release any Guarantor that is a Significant Subsidiary (except as otherwise
provided for in the Loan Documents), or affect the number of Lenders required to
take any action hereunder or under any other Loan Document;

 

(iii)                               no amendment or waiver pursuant to this
Section 12.3 shall, unless signed by each Lender affected thereby, extend the
Termination Date, or extend the stated expiration date of any Letter of Credit
beyond the Termination Date; and

 

(iv)                             no amendment to Section 11 shall be made
without the consent of the Guarantor(s) affected thereby.

 

Notwithstanding anything to the contrary herein, (1) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (2) if the Administrative Agent and the
Borrower have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such
provision, (3) guarantees and related documents executed by the Borrower or any
other Loan Party in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be amended, supplemented or
waived without the consent of any Lender if such amendment, supplement or waiver
is delivered in order to (x) comply with local law or advice of local counsel,
(y) cure ambiguities, omissions, mistakes or defects or (z) cause such guarantee
or other document to be consistent with this Agreement and the other Loan
Documents, and (4) the Borrower and the Administrative Agent may, without the
input or consent of any other Lender, effect amendments to this Agreement and
the other Loan Documents as may be necessary in the reasonable opinion of the
Borrower and the Administrative Agent to effect the provisions of Section 2.14.

 

89

--------------------------------------------------------------------------------


 

Section 12.4.                                            Costs and Expenses;
Indemnification.

 

(a)                                     Costs and Expenses.  The Borrower shall
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and documented
fees, charges and disbursements of one firm of counsel for the Administrative
Agent) in connection with the syndication of the Facilities, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or any L/C Issuer
(including the fees, charges and disbursements of (i) one firm of counsel for
the Administrative Agent, the Lenders and the L/C Issuers, taken as a whole,
(ii) if reasonably necessary, a single local counsel for the Administrative
Agent, the Lenders and the L/C Issuers, taken as a whole, in each relevant
jurisdiction, and (iii) solely in the case of conflict of interest, one
additional counsel in each jurisdiction for the affected parties seeking
indemnification, taken as a whole) (A) in connection with this Agreement and the
other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
other Loan Party as a debtor thereunder).

 

(b)                                      Indemnification by the Loan Parties. 
Each Loan Party shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including (i) the reasonable and documented
fees and expenses of one firm of counsel for all Indemnitees, taken as a whole,
(ii) if reasonably necessary, a single local counsel for all Indemnitees, taken
as a whole, in each relevant jurisdiction, and (iii) solely in the case of
conflict of interest, one additional counsel in each jurisdiction for the
affected Indemnitees, taken as a whole), and shall indemnify and hold harmless
each Indemnitee from all fees and time charges and disbursements for attorneys
who may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any third party or the Borrower
or any other Loan Party) arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Administrative Agent (and any sub-agent thereof), any and L/C Issuer, and
their Related Parties, the administration and enforcement of this Agreement and
the other Loan Documents (including all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code involving
the Borrower or any other Loan Party as a debtor thereunder), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by any L/C

 

90

--------------------------------------------------------------------------------


 

Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any Environmental Claim or Environmental
Liability, including with respect to the actual or alleged presence or Release
of Hazardous Materials on or from any property owned or operated by any Loan
Party or any of its Subsidiaries, related in any way to any Loan Party or any of
its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto (including, without limitation, any settlement arrangement arising
from or relating to the foregoing); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or any of its
Affiliates or any of its or their respective officers, directors, employees,
agents or advisors (which, in the case of such agents or advisors are acting at
the express direction of such Indemnitee), (y) result from a claim brought by
the Borrower or any other Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, or (z) relate to any proceeding that does not involve an
act or omission of the Borrower or any of its Affiliates and that is brought by
an Indemnitee against any other Indemnitee, other than claims against Bank of
Montreal in its capacity in fulfilling its role as an agent or arranger or any
other similar role under the Facility.  This subsection (b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                      Reimbursement by Lenders.  To the
extent that (i) the Loan Parties for any reason fail to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by any of
them to the Administrative Agent (or any sub-agent thereof), any L/C Issuer or
any Related Party or (ii) any liabilities, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever are imposed on, incurred by, or asserted against, Administrative
Agent, the L/C Issuer or a Related Party in any way relating to or arising out
of this Agreement or any other Loan Document or any action taken or omitted to
be taken by Administrative Agent, the L/C Issuer or a Related Party in
connection therewith, then, in each case, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such L/C Issuer or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any L/C Issuer solely in its capacity as such, the payment of such unpaid
amounts to be made severally among the Lenders based on such Lenders’ pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each such Lender’s share of the Credit
Exposure at such time); and provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or such L/C Issuer in its capacity as such, or

 

91

--------------------------------------------------------------------------------


 

against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) or such L/C Issuer in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 12.15.

 

(d)                                      Waiver of Consequential Damages, Etc. 
To the fullest extent permitted by applicable law, the Loan Parties shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                      Payments.  All amounts due under this
Section shall be payable not later than five days after demand therefor.

 

(f)                                      Survival.  Each party’s obligations
under this Section shall survive the termination of the Loan Documents and
payment of the obligations hereunder.

 

Section 12.5.                                            No Waiver, Cumulative
Remedies.  No delay or failure on the part of the Administrative Agent, the
L/C Issuer, or any Lender, or on the part of the holder or holders of any of the
Obligations, in the exercise of any power or right under any Loan Document shall
operate as a waiver thereof or as an acquiescence in any default, nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right.  The rights and
remedies hereunder of the Administrative Agent, the L/C Issuer, the Lenders, and
of the holder or holders of any of the Obligations are cumulative to, and not
exclusive of, any rights or remedies which any of them would otherwise have.

 

Section 12.6.                                            Right of Setoff.  In
addition to any rights now or hereafter granted under the Loan Documents or
applicable law and not by way of limitation of any such rights, if an Event of
Default shall have occurred and be continuing, with the prior written consent of
the Administrative Agent, each Lender, each L/C Issuer, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such L/C Issuer or any such Affiliate, to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such L/C Issuer different from the branch, office or
Affiliate holding such deposit or

 

92

--------------------------------------------------------------------------------


 

obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.12 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have.  Each Lender and L/C Issuer agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

Section 12.7.                                            Sharing of Payments by
Lenders.  If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

 

(a)                            if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(b)                            the provisions of this Section shall not be
construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in L/C Obligations to any
assignee or participant, other than to any Loan Party or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

Section 12.8.                                            Survival of
Representations.  All representations and warranties made herein or in any other
Loan Document or in certificates given pursuant hereto or thereto shall

 

93

--------------------------------------------------------------------------------


 

survive the execution and delivery of this Agreement and the other Loan
Documents, and shall continue in full force and effect with respect to the date
as of which they were made as long as any credit is in use or available
hereunder.

 

Section 12.9.                                            Survival of
Indemnities.  All indemnities and other provisions relative to reimbursement to
the Lenders and L/C Issuer of amounts sufficient to protect the yield of the
Lenders and L/C Issuer with respect to the Loans and Letters of Credit,
including, but not limited to, Sections 4.1, 4.4, 4.5, and 12.4, shall survive
the termination of this Agreement and the other Loan Documents and the payment
of the Obligations.

 

Section 12.10.                                             Counterparts;
Integration; Effectiveness.

 

(a)                                     Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 7.2, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (e.g., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.  For purposes of determining compliance with the conditions specified
in Section 7.2, each Lender and L/C Issuer that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender or L/C Issuer unless the
Administrative Agent shall have received notice from such Lender or L/C Issuer
prior to the Closing Date specifying its objection thereto.

 

(b)                                      Electronic Execution of Assignments. 
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the Illinois State Electronic
Commerce Security Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 12.11.                                             Headings.
Section headings used in this Agreement are for reference only and shall not
affect the construction of this Agreement.

 

Section 12.12.                                             Severability of
Provisions.  Any provision of any Loan Document which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof or
affecting the validity or

 

94

--------------------------------------------------------------------------------


 

enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

Section 12.13.                                             Construction.  The
parties acknowledge and agree that the Loan Documents shall not be construed
more favorably in favor of any party hereto based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation of the Loan Documents.  The provisions of this Agreement
relating to Subsidiaries shall only apply during such times as the Borrower has
one or more Subsidiaries.

 

Section 12.14.                                             Excess Interest. 
Notwithstanding any provision to the contrary contained herein or in any other
Loan Document, no such provision shall require the payment or permit the
collection of any amount of interest in excess of the maximum amount of interest
permitted by applicable law to be charged for the use or detention, or the
forbearance in the collection, of all or any portion of the Loans or other
obligations outstanding under this Agreement or any other Loan Document (“Excess
Interest”).  If any Excess Interest is provided for, or is adjudicated to be
provided for, herein or in any other Loan Document, then in such event (a) the
provisions of this Section shall govern and control, (b) neither the Borrower
nor any guarantor or endorser shall be obligated to pay any Excess Interest,
(c) any Excess Interest that the Administrative Agent or any Lender may have
received hereunder shall, at the option of the Administrative Agent, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by applicable law), (ii) refunded to the Borrower, or
(iii) any combination of the foregoing, (d) the interest rate payable hereunder
or under any other Loan Document shall be automatically subject to reduction to
the maximum lawful contract rate allowed under applicable usury laws (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been, and shall be, reformed and modified to reflect such reduction in
the relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any damages whatsoever arising out of the payment or collection of any
Excess Interest.  Notwithstanding the foregoing, if for any period of time
interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.

 

Section 12.15.                                             Lender’s and
L/C Issuer’s Obligations Several.  The obligations of the Lenders and L/C Issuer
hereunder are several and not joint.  Nothing contained in this Agreement and no
action taken by the Lenders or L/C Issuer pursuant hereto shall be deemed to
constitute the Lenders and L/C Issuer a partnership, association, joint venture
or other entity.

 

95

--------------------------------------------------------------------------------


 

Section 12.16.                                             No Advisory or
Fiduciary Responsibility.  In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), each Loan Party acknowledges
and agrees that: (a) (i) no fiduciary, advisory or agency relationship between
any Loan Party and its Subsidiaries and the Administrative Agent, the L/C
Issuer, or any Lender is intended to be or has been created in respect of the
transactions contemplated hereby or by the other Loan Documents, irrespective of
whether the Administrative Agent, the L/C Issuer, or any Lender has advised or
is advising any Loan Party or any of its Subsidiaries on other matters, (ii) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the L/C Issuer, and the Lenders are arm’s-length
commercial transactions between such Loan Parties, on the one hand, and the
Administrative Agent, the L/C Issuer, and the Lenders, on the other hand,
(iii) each Loan Party has consulted its own legal, accounting, regulatory and
tax advisors to the extent that it has deemed appropriate and (iv) each Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b) (i) the Administrative Agent, the L/C Issuer, and the Lenders
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Loan Party, or any other
Person; (ii) none of the Administrative Agent, the L/C Issuer, and the Lenders
has any obligation to any Loan Party with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the L/C Issuer,
and the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of any Loan Party, and none of the
Administrative Agent, the L/C Issuer, and the Lenders has any obligation to
disclose any of such interests to any Loan Party.  To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the L/C Issuer, and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 12.17.                                             Governing Law;
Jurisdiction; Consent to Service of Process.  (a) THIS AGREEMENT, THE NOTES AND
THE OTHER LOAN DOCUMENTS, AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

(b)                                      Each party hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Northern District of
Illinois and of any Illinois State court sitting in the City of Chicago, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each party hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Illinois State court or, to the extent permitted by
applicable Legal Requirements, in such federal court.  Each party hereto hereby
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Legal Requirements.  Nothing in this
Agreement or any other Loan Document or otherwise shall affect any right that

 

96

--------------------------------------------------------------------------------


 

the Administrative Agent, the L/C Issuer or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any Guarantor or its respective properties in
the courts of any jurisdiction.

 

(c)                                      Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Legal
Requirements, any objection which it may now or hereafter have to the laying of
venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in
Section 12.17(b).  Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Legal Requirements, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)                                      Each party to this Agreement
irrevocably consents to service of process in any action or proceeding arising
out of or relating to any Loan Document, in the manner provided for notices
(other than telecopy or e-mail) in Section 12.1.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by applicable Legal Requirements.

 

Section 12.18.                                             Waiver of Jury
Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 12.19.                                             USA Patriot Act. 
Each Lender and L/C Issuer that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify, and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or L/C Issuer to
identify the Borrower in accordance with the Act.

 

Section 12.20.                                             Confidentiality. 
Each of the Administrative Agent, the Lenders and the L/C Issuers agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case the Borrower shall be

 

97

--------------------------------------------------------------------------------


 

promptly notified thereof (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, prior to disclosure); (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating any Loan Party or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities;
(h) with the consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender, any
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower.  For purposes of this Section, “Information”
means all information received from a Loan Party or any of its Subsidiaries
relating to a Loan Party or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by a Loan Party or any of its Subsidiaries; provided that,
in the case of information received from a Loan Party or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

[SIGNATURE PAGES TO FOLLOW]

 

98

--------------------------------------------------------------------------------


 

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

 

“BORROWER”

 

 

 

ENVESTNET, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name

Judson Bergman

 

 

Title

Chief Executive Officer

 

 

 

“GUARANTORS”

 

 

 

ENVESTNET PORTFOLIO SOLUTIONS, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name

Judson Bergman

 

 

Title

President

 

 

 

OBERON FINANCIAL TECHNOLOGY, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name

Judson Bergman

 

 

Title

President

 

 

 

TAMARAC INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name

Judson Bergman

 

 

Title

Chief Executive Officer

 

 

 

PRIMA CAPITAL HOLDING, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name

Judson Bergman

 

 

Title

Chief Executive Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PMC INTERNATIONAL, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name

Judson Bergman

 

 

Title

Chief Executive Officer; President

 

 

 

 

 

ENVESTNET ASSET MANAGEMENT, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name

Judson Bergman

 

 

Title

Chief Executive Officer

 

 

 

 

 

NETASSETMANAGEMENT, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name

Judson Bergman

 

 

Title

President

 

 

 

 

 

ENVESTNET INSTITUTE, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name

Judson Bergman

 

 

Title

President

 

 

 

 

 

PREMIER ADVISORS FUND, L.L.C.

 

 

 

By:

ENVESTNET ASSET MANAGEMENT, INC., its Managing Member

 

 

 

By

/s/ Judson Bergman

 

 

Name

Judson Bergman

 

 

Title

Chief Executive Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PORTFOLIO MANAGEMENT CONSULTANTS, INC.

 

 

 

 

 

By

/s/ Judson Bergman

 

 

Name

Judson Bergman

 

 

Title

Chief Executive Officer; President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

“ADMINISTRATIVE AGENT”

 

 

 

BANK OF MONTREAL, as Administrative Agent

 

 

 

 

 

By

/s/ Nicholas Buckingham

 

 

Name

Nicholas Buckingham

 

 

Title

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

“LENDERS”

 

 

 

BMO HARRIS BANK N.A., as an L/C Issuer and a Lender

 

 

 

 

 

By

/s/ Nicholas Buckingham

 

 

Name

Nicholas Buckingham

 

 

Title

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ASSOCIATED BANK, N.A.

 

 

 

 

 

By

/s/ Kyle Nass

 

 

Name

Kyle Nass

 

 

Title

Assistant Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

 

 

 

 

By

/s/ James R. Hartshorn

 

 

Name

James R. Hartshorn

 

 

Title

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

STIFEL BANK & TRUST

 

 

 

 

 

By

/s/ John H. Phillips

 

 

Name

John H. Phillips

 

 

Title

Executive Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------